


Exhibit 10.15

 

 

DEVELOPMENT, PRODUCT SUPPLY AND COMMERCIALIZATION AGREEMENT

 

FOR THERMODOX®

 

by and between

 

CELSION CORPORATION

 

and

 

YAKULT HONSHA CO., LTD.

 

 

Dated:  December 1, 2008

 

Material in this Agreement has been omitted and filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

DEVELOPMENT OF PRODUCTS; JOINT STEERING COMMITTEE

15

2.1

Development

15

2.2

Development and Discontinuation of Development

15

2.2.1

Development of ThermoDox Products

15

2.2.2

Discontinuation of Development

16

2.3

Development Plans

16

2.3.1

Development Plan for Initial ThermoDox Products

16

2.3.2

Development Plans for Additional Indications

17

2.3.3

Scope of Development Plan

17

2.3.4

Updates to the Development Plan

17

2.4

Implementation of Development Plan

17

2.5

Development Costs and Funding

17

2.5.1

Development Costs

17

2.6

Access to Records and Facilities

17

2.7

Commercialization

18

2.8

Commercialization Plan

18

2.8.1

Preparation and Updating of Commercialization Plans

18

2.8.2

Contents of Commercialization Plan

18

2.8.3

Estimate of Commercialization Costs

19

2.9

Trademarks

19

2.10

Use of Promotional Materials

19

2.11

Contract Sales Forces

19

2.12

Conduct of Commercialization Activities

19

2.12.1

Statements About the ThermoDox Products

20

2.12.2

Maintenance of Records

20

2.12.3

Medical and Scientific Affairs

20

2.13

Discontinuation of Commercialization

20

2.14

Joint Steering Committee

20

2.14.1

Members; Officers

20

2.14.2

Responsibilities

21

2.14.3

Meetings

22

2.14.4

Decision-Making

22

2.15

Minutes of Committee Meetings

22

2.15.1

Distribution of Minutes

22

2.15.2

Review of Minutes

22

2.15.3

Discussion of Comments

22

2.16

Expenses

23

 

 

 

ARTICLE 3

LICENSE GRANTS

23

3.1

License Grant to Yakult

23

3.2

License Grants to Celsion

23

3.3

(Intentionally Deleted)

24

3.4

Sublicensing and Subcontracting

24

3.4.1

Right to Sublicense or Subcontract

24

3.4.2

Liability for Affiliates, Sublicensees and Subcontractors

24

 

 

 

ARTICLE 4

NON-COMPETE AND ADDITIONAL INDICATIONS

24

4.1

Non-Compete

24

 

i

--------------------------------------------------------------------------------


 

4.2

Additional Indications

24

4.2.1

Additional Proposal

24

4.2.2

Acceptance of Proposed Indication

25

4.2.3

Rejection of Proposed Indication

25

 

 

 

ARTICLE 5

FINANCIAL PROVISIONS

25

5.1

Upfront Payment

25

5.2

Payment of Development Costs

25

5.3

Milestone Payments

25

5.4

Sale of ThermoDox Products in the Territory

26

5.4.1

Royalty

26

5.5

Royalty Term

26

5.6

Notices of Termination

27

5.7

Reports and Payments

27

5.7.1

Intercompany Sales

27

5.7.2

Yakult Report

27

5.8

GAAP

27

5.9

(Intentionally Deleted)

27

5.10

Manner of Payments

27

5.11

Interest on Late Payments

28

5.12

Default in Payments

28

5.13

Tax Withholding; Value Added Tax

28

5.13.1

Withholding

28

5.13.2

Value-Added Tax

29

5.14

Financial Records; Audits

29

5.15

Right of Offset

30

5.16

Generic Entry

30

 

 

 

ARTICLE 6

PRODUCT SUPPLY AND DISTRIBUTION

30

6.1

Exclusive Supply of ThermoDox Products by Celsion

30

6.2

Pricing

30

 

 

 

ARTICLE 7

INTELLECTUAL PROPERTY

31

7.1

Intellectual Property

31

7.1.1

Yakult Technology

31

7.1.2

Celsion Technology

31

7.1.3

Joint Improvements and Yakult Improvements

31

7.1.4

Inventorship

31

7.2

Prosecution and Maintenance of Patents

31

7.2.1

Prosecution and Maintenance of Celsion Patent Rights

31

7.2.2

Right to Comment

31

7.2.3

Yakult Step-In Rights

32

7.2.4

Execution of Documents by Agents

32

7.3

Patent Infringement

32

7.3.1

Third Party Patent Invalidity Claims

32

7.3.2

Infringement of Celsion Patent Rights

32

7.4

Notice of Generic Product Entry in the Territory

33

7.5

Patent Term Extension

33

7.6

Patent Challenge

33

 

 

 

ARTICLE 8

REGULATORY MATTERS

34

8.1

General

34

8.2

Communications with Regulatory Authorities

34

8.3

Drug Safety

35

8.4

Regulatory Information

35

8.5

Suspension of Clinical Development Activities

35

8.6

Recalls or Other Corrective Action

35

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 9

CONFIDENTIAL INFORMATION; PUBLICATIONS AND PUBLICITY

35

9.1

Confidential Information

35

9.2

Publications

37

9.3

Registration and Filing of This Agreement

38

9.4

Publicity

38

9.5

Prohibition on Solicitation

39

 

 

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES; COVENANTS

39

10.1

Mutual Representations and Warranties

39

10.2

Additional Yakult Representations and Warranties

40

10.3

Additional Celsion Representations and Warranties

40

10.4

Covenants

41

10.5

Representations and Warranties of Celsion Concerning the Duke Agreement

42

10.6

Celsion’s Obligations Concerning the Duke Agreement

42

10.7

Additional Covenants of Celsion

43

10.8

Disclaimer of Warranty

43

 

 

 

ARTICLE 11

INDEMNIFICATION

43

11.1

Indemnification by Yakult

43

11.2

Indemnification by Celsion

43

11.3

Procedure for Indemnification

44

11.3.1

Notice

44

11.3.2

Defense of Claim

44

11.3.3

Settlement of Claim

45

11.4

Insurance

45

11.5

Limitation of Liability

45

 

 

 

ARTICLE 12

TERM AND TERMINATION

45

12.1

Term

45

12.1.1

Expiration

45

12.2

Termination for Cause

46

12.2.1

Termination for Material Breach

46

12.2.2

Termination as a Result of Insolvency

46

12.2.3

Termination by Yakult

47

12.2.4

Termination for Failure to Achieve Minimum Sales Targets

47

12.3

Change of Control

47

12.4

Termination of Duke Agreement

47

 

 

 

ARTICLE 13

EFFECTS OF TERMINATION

47

13.1

Effect of Termination by Celsion for Cause or by Yakult Voluntarily

47

13.2

Effect of Termination by Yakult for Cause

48

13.3

Effect of Termination for Insolvency

48

13.4

Effect of Termination for Failure to Meet Minimum Sales Targets

48

13.5

Termination Assistance and Technology Transfer

48

13.5.1

Technology Transfer

49

13.5.2

Delivery of Collateral Materials

50

13.5.3

Assignment of Rights and Grant of Licenses

50

13.5.4

Inventory

51

13.6

Termination Due to Serious Safety Issue

51

13.7

Survival

52

 

 

 

ARTICLE 14

MISCELLANEOUS

52

14.1

Relationship of the Parties

52

14.2

Further Assurances

52

14.3

Force Majeure

52

 

iii

--------------------------------------------------------------------------------


 

14.4

Governing Law

53

14.5

Arbitration

53

14.6

(Intentionally Deleted)

54

14.7

Assignment

55

14.8

Notices

55

14.9

Severability

56

14.10

Headings

56

14.11

Waiver

56

14.12

Entire Agreement

56

14.13

No License

56

14.14

No Third Party Beneficiaries

56

14.15

Counterparts

56

 

iv

--------------------------------------------------------------------------------


 

DEVELOPMENT, PRODUCT SUPPLY AND COMMERCIALIZATION AGREEMENT

 

THIS DEVELOPMENT, PRODUCT SUPPLY AND COMMERCIALIZATION AGREEMENT (the
“Agreement”), is executed and effective on December 5, 2008 (the “Effective
Date”), by and between Celsion Corporation, a corporation organized and existing
under the laws of the State of Delaware and having its principal office at 10220
Old Columbia Road, Suite L, Columbia, Maryland 21046 (“Celsion”), and Yakult
Honsha Co., Ltd., a corporation organized and existing under the laws of Japan
and having its principal office at 1-19 Higashi Shinbashi 1-chome, Minato-ku,
Tokyo, Japan (“Yakult”).  Celsion and Yakult are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

INTRODUCTION

 

WHEREAS, Duke University granted rights with respect to ThermoDox Product to
Celsion Corporation under the License Agreement dated on November 10, 1999, as
amended by Amendment to License Agreement on January 15, 2003, and Amendment 2
to License Agreement on June 20, 2007. (“Duke Agreement”);

 

WHEREAS, Yakult has extensive experience and expertise in the development and
commercialization of pharmaceutical products in Japan;

 

WHEREAS, Celsion has an ongoing research and development program in the field of
ThermoDox Products and holds certain intellectual property in this field; and

 

WHEREAS, Celsion and Yakult and its Affiliates desire to collaborate on the
research, development and commercialization of the ThermoDox Products in Japan
upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, covenants and agreements contained herein, Celsion and Yakult,
intending to be legally bound, agree as follows:

 

ARTICLE 1 DEFINITIONS

 

For purposes of this Agreement, the following initially capitalized terms,
whether used in the singular or plural, shall have the following meanings:

 

1.1                               “Adverse Event” means any unfavorable and
unintended sign, including an abnormal laboratory finding, symptom, or disease
temporally associated with the use of ThermoDox Products, whether or not related
to ThermoDox Products.

 

1.2                               “Affiliate” of a Party means any Person which
directly or indirectly controls, is controlled by, or is under common control
with such Party for so long as such control exists.  For purposes of this
definition, “control” of a Person means (including, with correlative meanings,
“controlled by,” “controlling” and “under common control with”) the possession
of

 

1

--------------------------------------------------------------------------------


 

(a) the power to direct or cause the direction of the management and policies of
such Person, or (b) ownership of at least fifty percent (50%) of the securities
or comparable equity interest (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction)
having the power to vote on or direct the affairs of the Person.

 

1.3                               “Bundled Product” means a product containing a
ThermoDox Product and other products sold by Yakult, when sold together by
Yakult have the intent of providing an aggregate price lower or higher than the
price of each product sold separately.

 

1.4                               “Business Day” means any day that is not a
Saturday, a Sunday or a national holiday in Japan or an official holiday in the
state of New York as identified annually by the Parties.

 

1.5                               “Calendar Quarter” means for each Calendar
Year, each of the three (3) month periods ending March 31, June 30, September 30
and December 31; provided, however, that the first Calendar Quarter for the
first Calendar Year shall extend from the Effective Date to the end of the first
complete calendar quarter thereafter.

 

1.6                               “Calendar Year” means, for the first calendar
year, the period commencing on the Effective Date and ending on December 31 of
the calendar year during which the Effective Date occurs, and each successive
period beginning on January 1 and ending twelve (12) consecutive calendar months
later on December 31.

 

1.7                               “Celsion Confidential Information” means
Confidential Information for which Celsion is the Disclosing Party.

 

1.8                               “Celsion Improvements” means any Improvements
that are conceived, first made or invented during the Term solely by Celsion, or
its Affiliates, agents, or sublicensees or by Third Parties acting on its
behalf.

 

1.9                               “Celsion IND” means [  *  ] for a use of
ThermoDox Product as filed with the US Food and Drug Administration.

 

1.10                        “Celsion Know-How” means Know-How that is either
Controlled by Celsion on the Effective Date or comes within Celsion’s Control
during the Term (other than Yakult Know-How pursuant to the licenses granted
hereunder) and is necessary or useful for the Development, manufacture, use or
Commercialization of any ThermoDox Product, provided that Celsion Know-How shall
not include Celsion Improvements.

 

1.11                        “Celsion Patent Costs” means all Patent Costs
incurred in the preparing, filing, prosecuting and maintaining Celsion Patent
Rights.

 

1.12                        “Celsion Patent Rights” means any Patent Rights
containing one or more claims that cover (i) the composition of matter of a
ThermoDox Product or portion thereof, (ii) the manufacture or formulation of the
foregoing, (iii) use of a ThermoDox Product for a Named Indication, or (iv) any
Patent Rights otherwise necessary or useful for the Development,

 

* Material has been omitted and filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

manufacture, use or Commercialization of any ThermoDox Product for a Named
Indication, which are Controlled by Celsion as of the Effective Date or come
within Celsion’s Control during the Term (other than (x) Yakult Patent Rights
pursuant to the licenses granted hereunder and (y) Celsion Improvements),
including any Patent Rights claiming Joint Improvements.  As of the Effective
Date, Celsion Patent Rights are [  *  ].

 

1.13                        “Celsion Technology” means Celsion Patent Rights and
Celsion Know-How.

 

1.14                        “Change of Control” means with respect to a Party
(1) the sale of all or substantially all of such Party’s assets or business
relating to this Agreement; (2) a merger, reorganization or consolidation
involving such Party in which the voting securities of such Party outstanding
immediately prior thereto cease to represent at least fifty percent (50%) of the
combined voting power of the surviving entity immediately after such merger,
reorganization or consolidation; or (3) a person or entity, or group of persons
or entities, acting in concert acquire more than fifty percent (50%) of the
voting equity securities or management control of such Party.

 

1.15                        “Claims” means all charges, complaints, actions,
suits, proceedings, hearings, investigations, claims and demands.

 

1.16                        “Clinical Study” is a scientific study of how a
treatment works in humans.  A Clinical Study is deemed to “commence” upon the
first patient signing an informed consent in such Clinical Study.  A Clinical
Study can be a Phase I, Phase II or Phase III study.  Clinical Studies shall
have a corresponding meaning.  A Phase IV study is not a Clinical Study.

 

1.17                        “CMC” means “Chemistry Manufacturing and Controls”
and refers to the FDA and/or Japanese regulatory term used in drug manufacturing
and development.

 

1.18                        “Collaboration” means the joint efforts of Celsion
and Yakult to Develop and Commercialize ThermoDox Product for Named Indications
pursuant to this Agreement.

 

1.19                        “Collateral Materials” means, with respect to a
ThermoDox Product, information, data, or images reduced to a tangible form
(which, for the avoidance of doubt, shall include electronic form) to the extent
relating exclusively to such ThermoDox Product.  By way of example and not
limitation, Development Plans, NDAs, Regulatory Materials, Commercialization
Plans, ThermoDox Product training program and Promotional Materials are all
considered “Collateral Materials.”

 

1.20                        “Commercialization” means any and all activities
directed to marketing, promoting, distributing, offering for sale and selling a
ThermoDox Product, importing a ThermoDox Product (to the extent applicable) and
conducting Phase IV Studies.  When used as a verb, “Commercialize” means to
engage in Commercialization.

 

1.21                        “Commercialization Costs” of a ThermoDox Product
means all Out-of-Pocket Costs and Expenses, incurred by Yakult or its
Affiliates, to the extent provided for in an approved Commercialization Plan or
otherwise approved in advance by the Committee, and

 

* Material has been omitted and filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

solely to the extent related to marketing and sale of such ThermoDox Product in
the Territory, consisting of:

 

1.21.1                          [  *  ];

 

1.21.2                          [  *  ];

 

1.21.3                          [  *  ];

 

1.21.4                          [  *  ];

 

1.21.5                          [  *  ];

 

1.21.6                          [  *  ];

 

1.21.7                          [  *  ].

 

1.21.8                          [  *  ];

 

1.21.9                          [  *  ];

 

1.21.10                   [  *  ]; and

 

1.21.11                   [  *  ].

 

1.22                        “Commercially Reasonable Efforts” means the efforts,
activities and resources, which a diligent Third Party company active in the
same Field as the respective Party would use (including, without limitation, the
promptness with which such efforts and resources would be applied) in
Developing, manufacturing, promoting or Commercializing its own pharmaceutical
products that are of comparable market potential to the ThermoDox Product,
taking into account all relevant factors including product labeling or
anticipated labeling, present and future market potential, past performance of
the ThermoDox Product and such Party’s own pharmaceutical products that are of
similar market potential, financial return, medical and clinical considerations,
present and future regulatory environment and competitive market conditions, and
the nature and extent of market exclusivity (including patent coverage and
regulatory exclusivity), all as measured by the facts and circumstances at the
time such efforts are due.  Commercially Reasonable Efforts require that a
Party, at a minimum, assign responsibility for such obligations to qualified
employees, set annual goals and objectives for carrying out such obligations,
and allocate appropriate resources designed to meet such goals and objectives.

 

1.23                        “Committee” means the joint steering Committee.

 

1.24                        “Confidential Information” means all secret,
confidential or proprietary information or data, whether provided in written,
oral, graphic, video, electronic or other form, provided by one Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”) pursuant to the
terms of binding agreement between Yakult and Celsion for Development and

 

* Material has been omitted and filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

marketing of ThermoDox Product in Japan, dated August 13, 2008, this Agreement
or generated pursuant to this Agreement, including without limitation,
non-public information relating to the Disclosing Party’s existing or proposed
research, development efforts, new inventions (whether or not patentable),
patent applications, Know-How, Improvements by either or both Parties, sources
of materials used, customers, financial information, personnel, business,
products, and the terms of this Agreement.  Notwithstanding the foregoing
sentence, Confidential Information shall not include any information or
materials that:

 

1.24.1                          were already known by the Receiving Party or any
of its Affiliates (other than under an obligation of confidentiality to the
Disclosing Party) at the time of disclosure by the Disclosing Party, to the
extent such Receiving Party has documentary evidence of independent discovery or
development by or on behalf of the Receiving Party or any of its Affiliates,
without the use of the Confidential Information belonging to the Disclosing
Party;

 

1.24.2                          were generally available to the public at the
time of its disclosure to the Receiving Party;

 

1.24.3                          became generally available to the public after
its disclosure or development by either or both Parties, as the case may be, and
other than through any act or omission of the Receiving Party in breach of the
Receiving Party’s confidentiality obligations under this Agreement; or

 

1.24.4                          were disclosed to the Receiving Party or any of
its Affiliates, other than under an obligation of confidentiality, by a Third
Party who had no obligation to the Disclosing Party not to disclose such
information to others;

 

1.25                        “Control” or “Controlled” means, with respect to
any:  (a) material, item of information, method, data or other Know-How, or
(b) intellectual property right, the possession (whether by ownership or
license, other than a license pursuant to this Agreement) by a Party or its
Affiliates of the ability to grant to the other Party access and/or a license as
provided herein under such item or right without violating the terms of any
agreement or other arrangement with any Third Party existing at the applicable
time.

 

1.26                        “Country” means any generally recognized sovereign
entity.

 

1.27                        “Development” or “Develop” means preclinical and
clinical drug development activities, including, among other things, test method
development and stability testing, toxicology, formulation, process development,
manufacturing scale-up, manufacturing for Clinical Studies, preclinical studies,
Clinical Studies, regulatory filing submission and approval, and regulatory
affairs related to the foregoing.  When used as a verb, “Develop” means to
engage in Development.  For clarity, Development does not include Phase IV
Studies.

 

1.28                        “Development Costs” of a ThermoDox Product means all
Out-of-Pocket Costs and Expenses for work required for Development of such
ThermoDox Product (including preclinical and clinical activities and CMC
studies, regulatory activities and approvals, the recruiting and enrolling of
patients in the Clinical Studies), and the cost to purchase the

 

5

--------------------------------------------------------------------------------

 

ThermoDox Product, in each case only to the extent provided for in an approved
Development Plan or otherwise approved in writing and in advance by the
Committee.  Development Costs shall consist of:

 

1.28.1         [  *  ];

 

1.28.2         [  *  ]; and

 

1.28.3         [  *  ].

 

1.29        “Development Plan” for a ThermoDox Product means the written
comprehensive plan for the Development of such ThermoDox Product through filing
for Marketing Authorization, including activities designed to generate the
preclinical, process development/manufacturing scale-up, clinical and regulatory
information required for filing Marketing Authorization Applications and
managing any contracted Third Party resources engaged to carry out any of the
foregoing activities.  The initial Development Plans for ThermoDox Products in
the Territory shall be developed by Yakult and approved by the Committee within
[  *  ] of the Effective Date, and may be amended and updated in accordance with
Section 2.3 of this Agreement.

 

1.30        (Intentionally Deleted)

 

1.31        (Intentionally Deleted)

 

1.32        “FDA” means the U.S. Food and Drug Administration and any successor
agency thereto.

 

1.33        “FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, as
amended from time to time (21 U.S.C. §§ 301 et seq.), together with any
rules and regulations promulgated thereunder.

 

1.34        “Field” means all therapeutic, prognostic and diagnostic
applications for ThermoDox Product for human and non-human purposes for Named
Indications.

 

1.35        “First Commercial Sale” of a ThermoDox Product means the first
shipment of such ThermoDox Product in quantities customarily required for a
pharmaceutical product launch sold to a Third Party by Yakult, Yakult’s
Affiliates, or Yakult’s sublicensees in the Territory after receipt of Marketing
Authorization (and, where applicable, Price Approval) for such ThermoDox Product
in the Territory.

 

1.36        “Generic Product” means, on a Country-by-Country basis and ThermoDox
Product-by- ThermoDox Product basis, a drug product independently developed by a
Third Party that:  (a) contains the same active pharmaceutical ingredient(s) as
the ThermoDox Product, (b) can reasonably be or is reasonably used for the same
indication or indications for which such ThermoDox Product is approved, (c) is
approved for use and sale in the Territory in reliance on the prior approval of
a ThermoDox Product as determined by the applicable Regulatory

 

* Material has been omitted and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

Authority, and (d) whose manufacture, importation, sale, offer for sale and/or
use is not challenged under any Laws by Celsion or a Celsion Affiliate.

 

1.37        “GCPs” means the then-current standards, practices and procedures
promulgated or endorsed by the FDA for the design, conduct, performance,
monitoring, auditing, recording, analyses, and reporting of clinical trials as
set forth in the guidelines titled “Guidance for Industry E6 Good Clinical
Practice: Consolidated Guidance,” including related regulatory requirements
imposed by the MHLW and comparable regulatory standards, practices and
procedures imposed by any Regulatory Authority in the Territory, as well as
guidelines promulgated by the ICH, as the foregoing may be updated from time to
time, that provide assurance that the data and reported results are credible and
accurate, and that the rights, integrity, and confidentiality of trial subjects
are protected.

 

1.38        “GLPs” means the then-current good laboratory practice standards
promulgated or endorsed by the MHLW and comparable regulatory standards imposed
by any Regulatory Authority in the Territory, as well as guidelines promulgated
by the ICH, as the foregoing may be updated from time to time.

 

1.39        “GMPs” means the then-current good manufacturing practices required
by the MHLW for the manufacture and testing of pharmaceutical materials, and
comparable Laws or regulations applicable to the manufacture and testing of
pharmaceutical materials imposed by any Regulatory Authority in the Territory,
as well as guidelines promulgated by the ICH, as the foregoing may be updated
from time to time.

 

1.40        “Governmental Authority” means any court, agency, department,
authority or other instrumentality of any national, state, county, city or other
political subdivision.

 

1.41        “ICH” means International Conference for Harmonization of Technical
Requirements for Registration for Pharmaceuticals for Human Use.

 

1.42        “Improvement” means any invention, discovery, modification or
improvement (whether patentable or not) conceived, first made or invented by or
on behalf of a Party during the Term related to ThermoDox Product and / or any
other of its underlying LTSL technology which may be used in other Celsion
products, including, without limitation, all new or improved ingredients,
compositions, methods of synthesis, use, manufacture, preparation, presentation,
means of delivery, dosage, formulation or analysis.  For clarity, Improvement
includes all Joint Improvements.

 

1.43        “IND” means an Investigational New Drug Application, as defined in
the FD&C Act, that is required to be filed with the FDA, or similar application
or submission that is required to be filed with any Regulatory Authority in the
Territory, before beginning clinical testing of a ThermoDox Product in human
subjects.  IND means the Celsion IND or the Yakult IND as the context requires.

 

1.44        “Joint Improvement” means an Improvement that is conceived, first
made or invented jointly by employees and/or agents of both Celsion and Yakult
or their Affiliates.

 

7

--------------------------------------------------------------------------------


 

1.45        “Know-How” means any technology, technical information, know-how and
materials, including, without limitation, all biological, chemical,
pharmacological, toxicological, clinical, assay and other information, data,
discoveries, inventions, improvements, processes, techniques, formulae and trade
secrets, patentable or otherwise.

 

1.46        “Laws” means laws, rules and regulations (including any rules,
regulations, guidelines or other requirements of the Regulatory Authorities
applicable to the Development, manufacturing, storage, distribution and
Commercialization of ThermoDox Products) that may be in effect from time to
time.

 

1.47        “Losses” means any and all damages, awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including, without limitation, court costs, interest and reasonable fees of
attorneys, accountants and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented Out-of-Pocket Costs and Expenses incurred in
complying with any judgments, orders, decrees, stipulations and injunctions that
arise from or relate to a Claim of a Third Party.

 

1.48        “LTSL” means any and all Lysolipid Thermally Sensitive Liposomes
including, without limitation, ThermoDox Products and other heat activated
encapsulated chemotherapeutic agents.

 

1.49        “Marketing Authorization” means the approval by a Regulatory
Authority for the sale of a ThermoDox Product within the Territory for which the
Regulatory Authority has jurisdiction.

 

1.50        “Marketing Authorization Application” or “MAA” means, with respect
to a Country, the regulatory authorization application required to market and
sell a ThermoDox Product in such Country as granted by the relevant Regulatory
Authority, including any NDA or any marketing authorization application filed
with the MHLW.

 

1.51        “Material Breach” means any breach by any Party hereto of its
representations, warranties, covenants, agreements or other performance
obligations under this Agreement (other than a payment obligation) that (a) is
material to this Agreement, taken as a whole, and (b) shall have continued for
[  *  ] after notice thereof was provided to the alleged breaching Party by the
non-breaching Party, with the exception of actions or omissions resulting from
mutual agreement in writing by the Parties or required for compliance with any
applicable Law.

 

1.52        “MHLW” means Japan’s Ministry of Health, Labour and Welfare and any
of its subsidiary agencies or local governments responsible for pharmaceutical
matters, or any successor agency having substantially the same function.

 

* Material has been omitted and filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

1.53        “Named Indications” means indications set forth on Schedule 1.53, as
amended from time to time pursuant to the terms of this Agreement, including
without limitation, any amendments necessary to include all indications
involving the ThermoDox Products for which either Celsion (outside of the
Territory) or Yakult (within the Territory) has received Marketing Authorization
from the FDA or MHLW, respectively, or any other mutually agreed indication.  As
of the Effective Date, the Named Indication is Hepatocellular Carcinoma
(“HCC”).  As set forth in Sections 2.1 and 4.2, this Agreement requires Yakult
to study and submit for approval all indications that have been approved by the
FDA or other international Regulatory Authority (i.e. major market countries
that participate in ICH such as UK, France, Germany and Canada).

 

1.54        “NDA” means a new drug application or supplemental new drug
application or any amendments thereto, submitted to the FDA in the United
States, or the MHLW in the Territory, as the case may be.

 

1.55        (Intentionally Deleted)

 

1.56        “Net Sales” of a ThermoDox Product means, as determined in
accordance with GAAP, the aggregate gross amount invoiced on account of sales of
such ThermoDox Product by Yakult or any of its Affiliates or their sublicensees
to a Third Party, less the amount of the following relating to such sale to the
extent actually paid, granted or accrued:

 

1.56.1         [  *  ];

 

1.56.2         [  *  ];

 

1.56.3         [  *  ];

 

1.56.4         [  *  ]; and

 

1.56.5         [  *  ].

 

For clarity, any tax, tariff, customs duty, excise or other duty or other
governmental charge levied on the sale, transportation or delivery of a
ThermoDox Product and borne by the seller thereof will not reduce Net Sales for
Royalty Payments calculation.  Net Sales shall be determined from books and
records maintained by Yakult in accordance with GAAP, as consistently applied
with respect to sales of all of its prescription pharmaceutical products.  For
clarity, ThermoDox Product professional samples or similar use of products shall
be considered marketing expenses, and shall not be considered a discount or
otherwise be used to offset Net Sales.

 

In the case of any sale for value, such as barter or counter-trade, of a
ThermoDox Product, or part thereof, other than in an arm’s-length transaction
exclusively for cash, Net Sales shall be deemed to be the Net Sales at which
substantially similar quantities of such ThermoDox Product are sold for cash in
an arm’s-length transaction.

 

* Material has been omitted and filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Net Sales shall not be reduced by customs or
excise taxes, import duties, sales taxes and other taxes or duties related to
the active ingredient in a ThermoDox Product or sales of a ThermoDox Product
other than in finished form, all of which shall be deemed expenses incurred in
connection with the manufacture of a ThermoDox Product.

 

In the event a ThermoDox Product is sold as a Bundled Product, Net Sales shall
be calculated by multiplying the Net Sales of the Bundled Product by the
fraction A/(A+B), where A is the weighted (by sales volume) average sale price
in the Territory of the ThermoDox Product in such Bundled Product when sold
separately in finished form and B is the weighted (by sales volume) average sale
price in the Territory of the other product(s) sold separately in finished
form.  In the event no such separate sales are made by Yakult or its Affiliates
or sublicensees, Net Sales of the Bundled Product shall be calculated in a
manner to be negotiated and agreed upon by the Parties, reasonably and in good
faith, prior to any sale of such Bundled Product, which shall be based upon the
relative value contributed to the Bundled Product of each of the active
components of such Bundled Product.

 

1.57        “Out-of-Pocket Costs and Expenses” means costs and expenses paid to
Third Parties (or payable to Third Parties and accrued in accordance with GAAP),
other than Affiliates or employees, by either Party.

 

1.58        “Patent Costs” means all Out-of-Pocket Costs and Expenses incurred
in preparation, filing, prosecuting and maintaining Patent Rights.

 

1.59        “Patent Rights” means all patents and patent applications filed
anywhere in the world including any continuations, continuations-in-part,
divisions, provisionals or any substitute applications, any patent issued with
respect to any such patent applications, any reissue, reexamination, renewal or
extension (including any supplemental protection certificate) of any such
patent, and any confirmation patent, registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing,
and all patents and patent applications claiming priority to and from which
others claim priority, or, as applicable, portions thereof or individual claims
therein.

 

1.60        “Patent Term Extension” means any term extensions, supplementary
protection certificates, and equivalents thereof, offering patent protection
beyond the initial term with respect to any issued Patent Rights.

 

1.61        “Person” means any natural person, corporation, general partnership,
limited partnership, joint venture, proprietorship or other business
organization.

 

1.62        “Phase I Study” means, with respect to a ThermoDox Product, a
clinical study identified as a Phase I Study in the Development Plan and
conducted in humans on a pharmaceutical product with the primary purpose of
determining safety, metabolism and pharmacokinetic properties, dosing and
clinical pharmacology of such pharmaceutical product, and that is consistent
with 21 C.F.R. § 312.21(a).  Phase I Study also means the equivalent study in
Japan.

 

10

--------------------------------------------------------------------------------


 

1.63        “Phase II Study” means, with respect to a ThermoDox Product, a
clinical study identified as a Phase II Study in the Development Plan and
conducted in human patients designed to evaluate initial clinical efficacy and
safety for such product for one or more indications, as well as to obtain
further understanding of the dosage regimen before embarking on Phase III
Studies, and that is consistent with 21 C.F.R. § 312.21(b).  Phase II Study also
means the equivalent study in Japan.

 

1.64        “Phase III Study” means, with respect to a ThermoDox Product, a
clinical study identified as a Phase III Study in the Development Plan and
conducted as a pivotal trial for purposes of filing a Marketing Approval
Application for a ThermoDox Product that provides for the clinical study of such
ThermoDox Product on sufficient numbers of patients to confirm with statistical
significance the efficacy, and confirm the safety of such ThermoDox Product
sufficient to support such Marketing Approval Application for such ThermoDox
Product, and is consistent with 21 C.F.R. § 312.21(c).  Phase III Study also
means the equivalent study in Japan.

 

1.65        “Phase IV Study” means a study required by a Regulatory Authority
that is a Phase IV post-marketing and safety study, clinical experience study,
and all other similar types of studies or investigations for a ThermoDox Product
that is initiated in the Territory after receipt of a Marketing Authorization
for such ThermoDox Product in the Territory and is principally intended to
support the marketing and Commercialization of such ThermoDox Product,
including, without limitation, clinical experience investigations and studies
conducted to fulfill local commitments made as a condition of any Marketing
Authorization.  For clarity, no Phase III Studies are included in this
definition of Phase IV Studies.  Phase IV Study also means the equivalent study
in Japan.

 

1.66        “Preclinical Development Plan” means a Development Plan directly
relating to a Preclinical Study.

 

1.67        “Preclinical Study” means, with respect to a ThermoDox Product, the
testing of experimental drugs and chemical compounds in the laboratory (in
vitro) or in animals.  Preclinical Study shall not include testing,
experimentation of other use in human patients.

 

1.68        “Price Approval” means, in the Territory where a Governmental
Authority authorizes reimbursement for, or approves or determines pricing for,
pharmaceutical products, receipt (or, if required to make such authorization,
approval or determination effective, publication) of such reimbursement
authorization or pricing approval or determination (as the case may be).

 

1.69        “Product Recall” means any recall or market withdrawal of a
ThermoDox Product from or in the Territory.

 

1.70        “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
the ThermoDox Product package insert), including all written, graphic,
electronic, audio and video pieces and including

 

11

--------------------------------------------------------------------------------


 

journal advertisements, direct mail, direct-to-consumer advertising, internet
postings, broadcast advertisements and sales aids, relating to the ThermoDox
Products in the Territory.

 

1.71        “Quality Agreement” means the agreement that will be executed
between the Parties which will be an essential set of quality related
requirements and responsibilities affecting manufacturing and testing of
ThermoDox Product.

 

1.72        “Regulatory Approvals” means all approvals (including, without
limitation, INDs, Marketing Authorizations and supplements and amendments
thereto), licenses, registrations or authorizations of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity necessary for the Development
or Commercialization of the ThermoDox Product, including clinical testing,
importation, manufacture, distribution, use or sale of the ThermoDox Product in
a given regulatory jurisdiction.

 

1.73        “Regulatory Authority” means any applicable Governmental Authority
responsible for the granting of Marketing Authorizations for a ThermoDox Product
in a given regulatory jurisdiction, including, without limitation, the FDA and
the MHLW.

 

1.74        “Regulatory Materials” means any regulatory submissions,
notifications, registrations, approvals and/or other filings and correspondence
made to or with a Regulatory Authority, and any other records required to be
maintained for possible audit by a Regulatory Authority, that are necessary or
reasonably desirable to Develop, manufacture, store, promote, market, sell,
Commercialize or otherwise distribute ThermoDox Products in the Territory.

 

1.75        “Royalty Term” means on a ThermoDox Product-by- ThermoDox Product
basis, the period beginning on the date of the First Commercial Sale of a
ThermoDox Product in the Territory and ending on the last day on which Royalty
Payments are payable by Yakult to Celsion pursuant to Section 5.5.

 

1.76        “Samples of Product Package” means product packages sample with no
active ThermoDox Product, which will be used as Promotional Materials and
distributed to members of the target audience of prescribers to market the
potential use with patients in the Territory, or other similar type of activity
and in accordance with all Laws.

 

1.77        “Territory” means Japan.

 

1.78        “ThermoDox Product” means any heat or radiation sensitive product
containing a any molecule, compound structure or formulation of doxorubicin
encapsulated in heat or radiation sensitive liposomes, as further described in
[  *  ], and that may be covered by the Celsion Patent Rights. ThermoDox Product
shall also include the combination of the foregoing with (a) one or more
therapeutically active ingredients and/or (b) equipment for use with one or more
of the foregoing.  ThermoDox Products has a corresponding meaning.

 

1.79        “Third Party” means a Person who is not a Party or an Affiliate of a
Party.

 

* Material has been omitted and filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

1.80        “United States” or “U.S.” means the United States of America, and
its territories and possessions.

 

1.81        “Valid Claim” means any claim of (a) an issued and unexpired patent
included in the Celsion Patent Rights that has not been revoked or held
unenforceable or invalid by a decision of a court or other Governmental
Authority of competent jurisdiction, and which has not been disclaimed, denied
or admitted by Celsion to be invalid or unenforceable through reissue or
disclaimer or otherwise, or (b) a pending patent application within the Celsion
Patent Rights that has not been cancelled, withdrawn or abandoned; provided,
however, when such patent issues based on such patent application, any claim
contained therein shall be deemed a Valid Claim.  If, in the Territory, there
should be two (2) or more such decisions conflicting with respect to the
validity of the same claim, the decision of the higher or highest tribunal shall
thereafter control; however, should the tribunals be of equal rank, then the
decision or decisions upholding the claim shall prevail when the conflicting
decisions are equal in number, and the majority of the decisions shall prevail
when the conflicting decisions are unequal in number.

 

1.82        “Yakult Confidential Information” means Confidential Information for
which Yakult is the Disclosing Party.

 

1.83        “Yakult Improvements” means any Improvements that are (i) conceived,
first made or invented during the Term solely by Yakult, or its Affiliates,
agents, or sublicensees or by Third Parties acting on its behalf and (ii) is
necessary or useful for the Development, manufacture, use or Commercialization
of any ThermoDox Product.

 

1.84        “Yakult IND” means an IND that will be filed with Japan MHLW for
Marketing Approval of a ThermoDox Product.

 

1.85        “Yakult Know-How” means Know-How that is either Controlled by Yakult
on the Effective Date or comes within Yakult’s Control during the Term (other
than Celsion Know-How pursuant to the licenses granted hereunder) and is
necessary or useful for the Development, manufacture, use or Commercialization
of any ThermoDox Product, provided that Yakult Know-How shall not include Yakult
Improvements.

 

1.86        (Intentionally Deleted)

 

1.87        “Yakult Patent Rights” means any Patent Rights containing one or
more claims that cover (i) the composition of matter of a ThermoDox Product or
portion thereof, (ii) the manufacture or formulation of the foregoing, (iii) use
of a ThermoDox Product for a Named Indication, or (iv) any Patent Rights
otherwise necessary or useful for the Development, manufacture, use or
Commercialization of any ThermoDox Product for a Named Indication, which are
Controlled by Yakult as of the Effective Date or come within Yakult’s Control
during the Term [  *  ].

 

1.88        “Yakult Technology” means Yakult Patent Rights and Yakult Know-How.

 

* Material has been omitted and filed separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

1.89        Construction.  Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement:

 

(a)           “include,” “includes” and “including” are not limiting and mean
include, includes and including, without limitation; (b) definitions contained
in this Agreement are applicable to the singular as well as the plural forms of
such terms; (c) references to an agreement, statute, Law or instrument defined
or referred to herein mean such agreement, statute, Law or instrument as from
time to time amended, modified or supplemented, including (in the case of
agreements and instruments) by waiver or consent and (in the case of statutes
and Laws) by succession of comparable successor statutes or Laws and all
attachments thereto and instruments incorporated therein; (d) references to a
person are also to its successors and permitted assigns; (e) references to an
“Article,” “Section,” “Exhibit” or “Schedule” refer to an Article or Section of,
or any Exhibit or Schedule to, this Agreement unless otherwise indicated;
(f) the word “will” shall be construed to have the same meaning and effect as
the word “shall”; and (g) the word “any” shall mean “any and all” unless
otherwise indicated by context.

 

Other Defined Terms

 

Abandoned Patent Portfolio Rights

 

7.2.3

Agreement

 

Preamble

Auditing Party

 

5.13

Celsion

 

Preamble

Celsion Indemnitees

 

11.1

Commercialization Plan

 

2.8.1

Competing Products

 

4.1

Cost of Goods

 

6.2(a)

Court

 

14.6

Development Milestone

 

5.3.1

Disclosing Party

 

1.24

Discontinuing Party

 

13.5

Due Date

 

5.11

Duke Agreement

 

Introduction

Effective Date

 

Preamble

Executives

 

2.15.4(a)

First Milestone Payment

 

5.3.3

Follow-Up HCC Study

 

12.1.1

Force Majeure Event

 

14.3

GAAP

 

5.8

HCC

 

1.53

Indemnified Party

 

11.3.1

Indemnifying Party

 

11.3.1

Initial Commercialization Plan

 

2.8.1

Non-Discontinuing Party

 

13.5

Parties

 

Preamble

Party

 

Preambl

 

14

--------------------------------------------------------------------------------


 

Patent Challenge

 

7.6

Patent Portfolio Rights

 

7.2.1

Pharmacovigilance Agreement

 

8.3

Product Marks

 

2.9

Receiving Party

 

1.24

Recall Costs

 

8.6

Recording Party

 

5.13

Redacted Agreement

 

9.3

Responsible Party

 

5.13.2

Term

 

12.1.1

Third Party Claim

 

11.3.1

VAT

 

5.13.2

Withholding Party

 

5.13.1

Yakult

 

Preamble

Yakult Indemnitees

 

11.2

Yakult Report

 

5.7.2

 

ARTICLE 2     DEVELOPMENT OF PRODUCTS; JOINT STEERING COMMITTEE

 

[Yakult will provide (1) an English language translation of the summary of each
study report and (2) a full and complete Japanese language version of each study
report for Celsion regulatory purposes]

 

2.1          Development.  Yakult shall, in accordance with the Development Plan
set forth on Schedule 2.3.1, including the timing and costs set forth therein,
and this Agreement, use Commercially Reasonable Efforts to Develop ThermoDox
Products for the Named Indications.  Yakult also shall use Commercially
Reasonable Efforts to file Marketing Authorization Applications for ThermoDox
Products in the Territory and to obtain Market Authorizations in the Territory. 
For clarity, Yakult shall be obligated to use Commercially Reasonable Efforts to
obtain Marketing Authorization for all indications for which a ThermoDox Product
has been approved by any Regulatory Authority outside of the Territory.

 

2.2          Development and Discontinuation of Development.

 

2.2.1       Development of ThermoDox Products.

 

(a)                                  Yakult shall use Commercially Reasonable
Efforts to Develop each ThermoDox Product in accordance with the applicable
Development Plan.

 

(b)                                 Yakult shall be responsible for

 

15

--------------------------------------------------------------------------------

 

(i) conducting and completing Preclinical Studies, Phase I, Phase II and Phase
III Studies, as required by MHLW, for each ThermoDox Product, [  *  ], and

 

(ii) preparing and submitting all Regulatory Materials to the appropriate
Regulatory Authorities in the Territory necessary or desirable in order to
obtain all requisite Marketing Authorizations for the ThermoDox Products in the
Territory.

 

(c)                                  Yakult may conduct Clinical Studies outside
of the Territory in order to meet the standards for Regulatory Approval of
ThermoDox Products in the Territory, provided that Yakult obtains preapproval
from the Committee of any and all such activities.

 

(d)                                 Within [  *  ] after its completion of each
Phase I, Phase II and Phase III Study for a ThermoDox Product (“completion”
meaning a final study report has been delivered to either Party), each Party
shall submit to the Committee a report of the results of such study, together
with all supporting data.  Based on the results obtained from each such Phase I,
Phase II or Phase III Study, the Committee shall review and may amend the
Development Plan for the ThermoDox Product.  If the Committee determines that
the results of such studies warrant further Development of the applicable
ThermoDox Product, the amended Development Plan shall set forth the additional
studies to be conducted for such ThermoDox Product and the timetable for
initiating such studies.  Yakult shall be responsible for conducting all
subsequent Development activities for each ThermoDox Product in accordance with
the revised Development Plan.

 

(e)                                  Upon request by either Party, the other
Party shall promptly, but in no event later than [  *  ] after such request
(provided that such information is reasonably and readily available and has not
already been provided) provide the Committee with

 

(i) a summary in reasonable detail of all data generated or obtained from each
discrete Development activity performed by such Party under a Development Plan
for ThermoDox Products, such as any toxicology study, pharmacokinetics study,
stability study and other discrete Clinical Study, and

(ii) a final report of the results of each such Development activity, together
with all material supporting data.

 

2.2.2                     Discontinuation of Development.  If the Committee
decides to discontinue Developing a ThermoDox Product, the Development Plan for
such ThermoDox Product shall immediately terminate upon such decision.  Upon
such determination by the Committee, the Committee shall remove such Named
Indication(s) from Schedule 1.53 unless otherwise agreed to by the Parties.

 

2.3                               Development Plans.

 

2.3.1                     Initial Development Plan for ThermoDox Products.  The
initial Development Plan for the ThermoDox Products in the Territory shall be
completed and submitted to the Committee for review and approval within [  *  ]
of the Effective Date.  The initial Development Plan, and any proposed updates
or amendments thereto proposed by Yakult pursuant to Section 2.3.4 hereof, shall
be submitted to the Committee for review and approval,

 

* Material has been omitted and filed separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

which approval shall occur (a) no later than [  *  ] after submission to the
Committee for review and (b) not more than [  *  ] from the Effective Date.  The
approved Development Plan, as amended from time to time, shall be attached
hereto as Schedule 2.3.1.

 

2.3.2                     Development Plans for Additional Indications.  When an
additional indication is added to the Collaboration pursuant to Section 2.14.2,
the applicable proposed Development Plan shall be adopted as the initial
Development Plan for the Development of a ThermoDox Product for the additional
indication through filing of an NDA for such ThermoDox Product.

 

2.3.3                     Scope of Development Plan.  The Development Plan for
each ThermoDox Product shall specify the composition details of such ThermoDox
Product and the Named Indication of such ThermoDox Product and shall, at
minimum, set forth the specific Development activities for which Yakult will be
responsible, relevant timelines, and the estimated number of patients to be
enrolled in each Clinical Study and the estimated duration of each Clinical
Study.  An English language summary of all preclinical and clinical protocols
must be submitted to the Committee for review and comment, with approval
required within [  *  ].

 

2.3.4                     Updates to the Development Plan.  Beginning with the
first full Calendar Year after the Effective Date, on an as-needed basis but not
more frequently than once-per Calendar Year, Yakult shall prepare and submit for
review and approval by the Committee, proposed updates and amendments to the
then-existing Development Plan and prepare the Development Plan for each
ThermoDox Product for the immediately subsequent Calendar Year.

 

2.4                               Implementation of Development Plan.  In
implementing a Development Plan, Yakult shall make available such key personnel
as may be necessary or appropriate to liaise on a regular basis with the
Committee to resolve any questions regarding Yakult’s implementation of the
Development Plan and to communicate to the Committee timely suggestions for
improving the Development Plan.  In connection with the preparation and
implementation of the Development Plan, Celsion and Yakult shall make available
to each other any material data and information then in their possession
pertaining to ThermoDox Product useful for such Development activities, and
hereby grants to the other the right to use all such data and information for
purposes of performing its obligations hereunder.

 

2.5                               Development Costs and Funding.

 

2.5.1                     Development Costs.  [  *  ] is obligated to [  *  ]
fund all Clinical Studies, Preclinical Studies, all research and development
costs (including Chemistry, Manufacturing and Controls (“CMC”) studies) for MHLW
approval of ThermoDox Products, provided however, that if Celsion’s Phase III
HCC Study does not lead to FDA Regulatory Approval, the Parties will fund a
Follow-Up Phase III Study as set forth in Section 12.1.1.

 

2.6                               Access to Records and Facilities.  Each Party
shall maintain scientific records, in sufficient detail and good scientific
manner appropriate for obtaining Patent Rights and for regulatory purposes
relating to the Development of ThermoDox Products. The records shall

 

* Material has been omitted and filed separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

reflect all work done and results achieved in the performance of Development by
such Party. For the purpose of ensuring compliance with all applicable Laws and
other applicable regulatory requirements, a Party shall be entitled to access
the other Party’s and its Affiliates’ records and facilities relating to the
Development. Access is limited to: no more than [  *  ] occasions in each
Calendar Year; on each occasion to no more than [  *  ] consecutive Business
Days; during regular business hours; upon reasonable advance notice, at the
requesting Party’s own expense; with minimal disruption to the other Party’s
business.  In all Third Party agreements the Third Parties shall be
contractually required to provide each Party with access. If a Party requires
additional access in order to comply with applicable regulatory requirements and
submissions, the other Party will grant access and be flexible, as the situation
will require, in accommodating the needs of the first Party.

 

2.7                               Commercialization.  Yakult shall be solely
responsible for all Commercialization activities relating to the ThermoDox
Products in the Territory, and for recommending pricing and other terms of sale
for the ThermoDox Product in the Territory to the Committee for review and
comment.  Yakult shall use Commercially Reasonable Efforts in accordance with
the applicable Commercialization Plan, including the timelines set forth
therein, to (a) achieve First Commercial Sale of a ThermoDox Product as soon as
practicable following issuance of a Marketing Authorization (and Price Approval
where applicable) of such ThermoDox Product in the Territory, and
(b) Commercialize such ThermoDox Product in the Territory once a Marketing
Authorization (and Price Approval where applicable) for such ThermoDox Product
is obtained, with the objective of maximizing the sales potential of the
ThermoDox Products and promoting the therapeutic profile and benefits of the
ThermoDox Products in the most commercially beneficial manner.

 

2.8                               Commercialization Plan.

 

2.8.1                     Preparation and Updating of Commercialization Plans. 
Commencing at least [  *  ] prior to the projected First Commercial Sale of a
ThermoDox Product in the Territory, Yakult shall commence preparing an Initial
Commercialization plan for such ThermoDox Product (the “Initial
Commercialization Plan”).  Thereafter, Yakult shall update the Commercialization
plan for the Territory for such ThermoDox Product (the “Commercialization Plan”)
at least [  *  ].  The initial Commercialization Plans as so updated from time
to time, shall be attached hereto as Schedule 2.8.1.  Any subsequent
Commercialization Plan, and any proposed updates or amendments to either of the
foregoing, shall be submitted to the Committee for review and comment, which
comment shall occur no later than [  *  ] after submission to the Committee for
review.

 

2.8.2                     Contents of Commercialization Plan.  The Parties shall
agree to annual minimum sales based on an independent formal market study.  This
market study shall be designed, managed and funded jointly by the Parties. 
Sales targets will be adjusted for additional approved indications beyond the
Named Indications.  Yakult shall select an independent marketing company that
has previous experience with multinational pharmaceutical or biotechnology
companies regarding drug pricing and marketing for the Territory.  The direction
and reporting responsibility will be the function of the Committee.  Each

 

* Material has been omitted and filed separately with the Commission.

 

18

--------------------------------------------------------------------------------


 

Commercialization Plan shall encompass at least [  *  ] and shall contain at a
minimum, in each case with respect to the Territory:

 

(a)                                  [  *  ];

 

(b)                                 [  *  ];

 

(c)                                  [  *  ];

 

(d)                                 [  *  ];

 

(e)                                  [  *  ];

 

(f)                                    [  *  ];

 

(g)                                 [  *  ]; and

 

(h)                                 [  *  ].

 

2.8.3                     Estimate of Commercialization Costs.  In addition to
the items enumerated in Section 2.8.2, each Commercialization Plan shall set
forth (a) the total budget on an annual basis for Commercialization activities
set forth in the Commercialization Plan; and (b) pricing strategies specifically
relating to the ThermoDox Product.

 

2.9                               Trademarks.  Yakult shall have the perpetual,
exclusive for the Royalty Term and non-exclusive thereafter, [  *  ] right in
the Territory to brand the ThermoDox Product using Celsion’s trademarks, trade
names and any other trademarks and trade names the Parties mutually agree are
appropriate for the ThermoDox Product (“Product Marks”).  Celsion shall own all
rights in the Product Marks in the Territory and may register and maintain the
Product Marks in the Territory and regions it determines reasonably necessary.

 

2.10                        Use of Promotional Materials. The Yakult sales force
will utilize only Promotional Materials to conduct promotional activities for
the ThermoDox Product. All promotional activities and materials will be in
accordance and compliance with Japanese regulatory requirements, as well as
Celsion global promotional strategies, however, Japanese regulatory requirements
prevails over any Celsion global promotional strategies. Celsion shall have
rights to use all Promotional Materials.

 

2.11                        Contract Sales Forces.  Yakult may use any contract
sales force to market a ThermoDox Product in the Territory without the prior
written consent of Celsion.

 

2.12                        Conduct of Commercialization Activities.  Yakult
shall use its Commercially Reasonable Efforts in Commercializing ThermoDox
Products in the Territory, and shall conduct all Commercialization activities in
the Territory in accordance with the applicable

 

* Material has been omitted and filed separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

Commercialization Plan and this Agreement and in compliance with all applicable
Laws and industry codes and standards.  In addition, and without limiting the
foregoing, Yakult shall:

 

2.12.1              Statements About the ThermoDox Products.  Train and instruct
its sales representatives (a) to make only those statements and claims regarding
the ThermoDox Products, including as to efficacy and safety, that are consistent
with the ThermoDox Product labeling and accompanying inserts and the Promotional
Materials, and (b) not to make any untrue or misleading statements or comments
about the ThermoDox Products, competitors or other products.

 

2.12.2              Maintenance of Records.  Maintain records and otherwise
establish procedures to ensure compliance with all applicable Laws and
professional requirements that apply to the promotion and marketing of the
ThermoDox Products.

 

2.12.3              Medical and Scientific Affairs.  Be solely responsible for
the execution of medical and scientific affairs and programs, including
professional symposia and other educational activities, and medical affairs
studies.  Yakult shall have the right to respond to all questions or requests
for information about the ThermoDox Products made by any medical professionals
or any other Person, provided however, that this shall not be interpreted to
limit Celsion’s right to respond.

 

2.13                        Discontinuation of Commercialization.  If the
Committee determines to discontinue Commercializing a ThermoDox Product, the
Development Plan and the Commercialization Plan for such ThermoDox Product shall
terminate immediately upon such decision.  Upon such determination by the
Committee, the Committee shall remove the relevant Named Indication(s) from
Schedule 1.53, as applicable, unless otherwise agreed to by the Parties.

 

2.14                        Joint Steering Committee.  The Development and
Commercialization of ThermoDox Products under this Agreement shall be conducted
under the direction of a joint steering committee (the “Committee”) as follows:

 

2.14.1              Members; Officers.  Within [  *  ] after the Effective Date,
the Parties shall establish the Committee, which shall consist of [  *  ], [  * 
] of whom shall be designated by [  *  ], each with the requisite experience and
seniority to enable them to make decisions on behalf of the Parties with respect
to the issues falling within the jurisdiction of the Committee. A Party may
designate a substitute to temporarily attend and perform the functions of such
Party’s designee at any meeting of the Committee. From time to time, each Party
may substitute one or more of its representatives of the Committee by providing
written notice to the other Party. Celsion and Yakult each may, on advance
notice to and the consent of the other Party, invite non-member employees of
such Party to attend meetings of the Committee.  Yakult shall designate one of
its representatives to serve as chairperson of the Committee, which designation
Yakult may change from time to time by written notice to Celsion.  One member of
Celsion shall serve as secretary of the Committee at each Committee meeting, and
shall prepare minutes for all meetings.

 

* Material has been omitted and filed separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

2.14.2              Responsibilities.  The Committee shall perform the following
functions:

 

(a)                                  Determine the direction and objectives of
the Collaboration;

 

(b)                                 Oversee all aspects of Yakult’s development,
implementation and management of the day-to-day activities of the Collaboration
pursuant to the terms of this Agreement;

 

(c)                                  Review and approve the Development Plans,
and review and comment on Commercialization Plans for ThermoDox Products and any
material amendments thereto;

 

(d)                                 Review and approve the Development strategy,
regulatory strategy, formulation and manufacturing process development strategy,
and protocols and milestones for Clinical Studies (with such approval occurring
within [  *  ]), as such strategies and protocols are proposed to the Committee
by Yakult;

 

(e)                                  Review data and reports arising from and
generated in connection with the Development and Commercialization of the
ThermoDox Products;

 

(f)                                    Review and coordinate regulatory
activities to be undertaken by Yakult in accordance with ARTICLE 8;

 

(g)                                 Review and have final approval authority
with respect to “go/no-go” decisions for the Development of the ThermoDox
Products recommended by Yakult;

 

(h)                                 Review activities conducted, if any, by a
Party with respect to additional indications for ThermoDox Product;

 

(i)                                     Oversee the integration of new
indications to be added to the Named Indications listed on Schedule 1.53;

 

(j)                                     Review and update Schedule 1.53;

 

(k)                                  Review and provide guidance for all pricing
decisions (for purposes of coordinating pricing strategies outside of the
Territory, only) and managed care contracting strategies to ensure consistency
with the Commercialization Plan;

 

(l)                                     Resolve disputes and other matters
concerning the Collaboration contemplated by this Agreement;

 

* Material has been omitted and filed separately with the Commission.

 

21

--------------------------------------------------------------------------------


 

(m)                               Estimate sales amounts, [  *  ]; and

 

(n)                                 Have such other responsibilities as may be
assigned to the Committee pursuant to this Agreement or as may be mutually
agreed upon by the Parties from time to time.

 

2.14.3              Meetings.  The Committee shall meet in person ([  *  ] of
which may be by videoconference) at least once every [  *  ] during the first [ 
*  ] Calendar Years of the Term of this Agreement and [  *  ] per Calendar Year
thereafter, or more or less frequently as Celsion and Yakult mutually agree upon
from time to time, or as reasonably requested by either such Party, on such
dates, and at such places and times as the Parties shall mutually agree,
provided that the Parties shall endeavor to have the first meeting of the
Committee within [  *  ] after the Effective Date.  Meetings of the Committee
that are held in person shall alternate between offices of Yakult and Celsion,
or such other place as the Parties may mutually agree.  Each Party shall receive
at least [  *  ] written notice of any meeting.  The members of the Committee
also may convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence.

 

2.14.4              Decision-Making.  The Committee may make decisions with
respect to any subject matter that is subject to the Committee’s decision-making
authority and functions as set forth in Section 2.14.2.  All decisions of the
Committee shall be made by unanimous vote (by Persons present in Person or by
telephone at any meeting) or written consent, with Yakult and Celsion each
having, collectively, among its respective members, one (1) vote in all
decisions.  The Committee shall use Commercially Reasonable Efforts to resolve
the matters within its roles and functions or otherwise referred to it.  If the
Committee cannot reach consensus on a matter within [  *  ] after such matter
has been brought to the Committee’s attention, then such matter shall be handled
in the manner set forth below:

 

(a)                                  Dispute Resolution.  [  *  ]

 

2.15                        Minutes of Committee Meetings.  Definitive minutes
of all Committee meetings shall be finalized no later than [  *  ] after the
meeting to which the minutes pertain as follows:

 

2.15.1              Distribution of Minutes.  [  *  ] after a Committee meeting,
the secretary of such Committee shall prepare and distribute to all members of
such committee draft minutes of the meeting.  Such minutes shall provide a list
of any issues yet to be resolved, either within such Committee or through the
relevant resolution process.

 

2.15.2              Review of Minutes.  The members of each Committee shall then
have [  *  ] after receiving such draft minutes to review the minutes and
provide comments to the secretary of such Committee.

 

2.15.3              Discussion of Comments.  Upon the expiration of such [  *  ]
period, the Parties shall have an additional [  *  ] to discuss each other’s
comments and finalize the minutes.  The secretary and chairperson(s) of such
Committee shall each sign and date the final

 

* Material has been omitted and filed separately with the Commission.

 

22

--------------------------------------------------------------------------------


 

minutes.  The signature of such chairperson(s) and secretary upon the final
minutes shall indicate each Party’s assent to the minutes.

 

2.16                        Expenses.  Each Party shall be responsible for all
travel and related costs and expenses, including all Out-of-Pocket Costs and
Expenses, for its members and other employee representatives to attend Committee
meetings, and otherwise participate on the Committee.

 

ARTICLE 3     LICENSE GRANTS

 

3.1                               License Grant to Yakult.

 

3.1.1                     Subject to the terms and conditions of this Agreement,
Celsion hereby grants to Yakult, during the Term of this Agreement, an exclusive
license (even as to Celsion) in only the Territory, under the Celsion
Technology, Celsion Improvements, Joint Improvements and Yakult Improvements,
with the right to sublicense as provided in Section 3.4, to make, have made,
sell, offer to sell, import and use ThermoDox Products in the Field.

 

3.1.2                     Except for the rights granted to Yakult under
Section 3.1.1 of this Agreement, all right, title and interest in and to the
Celsion Technology, Celsion Improvements, Joint Improvements and Yakult
Improvements shall at all times remain with and be vested in Celsion.  All
rights with respect to any Celsion Technology, Celsion Improvements, Joint
Improvements or Yakult Improvements that are not granted under 3.1.1 of this
Agreement shall remain with Celsion and subject to Section 4.2, Celsion shall
have the right to grant licenses to any Third Party under the Celsion
Technology, Celsion Improvements, Joint Improvements and Yakult Improvements to
make, have made, sell, offer to sell, import and use the ThermoDox Products
outside the Territory.  For clarity, the licenses and rights granted in
Section 3.1.1 of this Agreement shall not be construed to convey any licenses or
rights under the Celsion Patent Rights with respect to any active pharmaceutical
ingredients other than doxorubicin.

 

3.2                               License Grants to Celsion.  Subject to the
terms and conditions of this Agreement, Yakult hereby grants Celsion a
perpetual, worldwide, non-exclusive royalty-free license, with the right to
sublicense as provided in Section 3.4, for the purposes of (i) under Yakult’s
Technology, solely to the extent necessary for Celsion to exercise its rights
and perform its obligations pursuant to this Agreement, (ii) utilizing any
preclinical or clinical data or information, and any INDs, and NDAs developed in
connection therewith, in connection with Yakult’s performance of its obligations
hereunder, for Celsion to make, have made, sell, offer to sell, import and use,
Develop or Commercialize the ThermoDox Products in any Country outside the
Territory.

 

23

--------------------------------------------------------------------------------


 

3.3                               (Intentionally Deleted)

 

3.4                               Sublicensing and Subcontracting.

 

3.4.1                     Right to Sublicense or Subcontract.

 

(a)                                  Neither Party may sublicense any of the
rights granted under this Agreement, nor subcontract any of its obligations
hereunder, without the prior written consent of the other Party, such consent
not to be unreasonably delayed, withheld, refused or conditioned, except to its
Affiliates, which right shall automatically terminate if and when such Affiliate
ceases to be an Affiliate of such Party. Notwithstanding the foregoing, Yakult
may subcontract its obligation for the Development of the ThermoDox Products
without the consent of Celsion.

 

(b)                                 Each sublicense or subcontract granted by a
Party to a permitted sublicensee or subcontractor pursuant to
Section 3.4.1(a) shall be subject and subordinate to the terms and conditions of
this Agreement and shall contain terms and conditions consistent with those in
this Agreement and shall not in any way diminish, reduce or eliminate a Party’s
obligations under this Agreement. Each Party shall provide the other Party with
a copy of each such sublicense or subcontractor agreement within [  *  ] after
the execution thereof.  As set forth in the terms of the binding agreement dated
August 13, 2008, between Yakult and Celsion for development and marketing of
ThermoDox Products in Japan, Yakult does not have the right hereunder to grant
to any sublicensee a manufacturing license to manufacture any ThermoDox Product.

 

3.4.2                     Liability for Affiliates, Sublicensees and
Subcontractors.  Each Party shall ensure that each of its Affiliates and
permitted sublicensees or subcontractors accepts and complies with all of the
applicable terms and conditions of this Agreement as if such Affiliates or
permitted sublicensees or subcontractors were a party to this Agreement and each
Party shall remain fully responsible for its Affiliates’ and permitted
sublicensees’ or subcontractors’ performance under this Agreement.

 

ARTICLE 4     NON-COMPETE AND ADDITIONAL INDICATIONS

 

4.1                               Non-Compete.  During the Term of this
Agreement, neither Yakult nor any of its Affiliates shall, directly or
indirectly, by itself or through any Third Party, Commercialize a competing heat
activated liposomal drug other than ThermoDox Products (collectively, the
“Competing Products”).

 

4.2                               Additional Indications.  Yakult is required to
research and submit a Marketing Authorization Application for Marketing
Authorization in the Territory for all indications for which a ThermoDox Product
has been approved by any Regulatory Authority outside of the Territory.

 

4.2.1                     Additional Proposal.  Each Party may propose to
Develop jointly as part of the Collaboration a ThermoDox Product for an
indication other than a Named Indication by submitting to the Committee at any
time during the Term, a written proposal describing the proposed indication, as
applicable, which shall include a proposed Development Plan for Developing a
product containing such ThermoDox Product for such proposed indication (an
“Additional Proposal”).  The non-proposing Party on the Committee shall have
sole discretion as to whether to accept such proposed indication as a Named
Indication.

 

* Material has been omitted and filed separately with the Commission.

 

24

--------------------------------------------------------------------------------


 

4.2.2                     Acceptance of Proposed Indication.  If the
non-proposing Party elects to accept the proposed indication as a Named
Indication, it shall give the proposing Party a notice of acceptance in writing
within [  *  ] after the Additional Proposal is submitted by the proposing
Party, which acceptance shall become effective upon receipt.  In and after such
acceptance, such proposed indication shall be deemed a Named Indication and
Schedule 1.53 shall be revised accordingly.  The proposed development plan shall
be adopted by the Parties as the initial Development Plan for developing a
ThermoDox Product for the proposed indication.

 

4.2.3                     Rejection of Proposed Indication.  If the
non-proposing Party fails to accept the proposed indication for a ThermoDox
Product as a Named Indication, within [  *  ] after the proposing Party’s
submission of the Additional Proposal, then the provisions of Section 4.1 shall
apply and, neither Party may, directly or indirectly, itself or through any
Affiliate or Third Party, Develop or Commercialize the foregoing in the
Territory.

 

ARTICLE 5     FINANCIAL PROVISIONS

 

5.1                               Upfront Payment.  In consideration of
Celsion’s research and development costs incurred in the past and the licenses
granted by Celsion to Yakult under the Celsion Patent Rights and the Celsion
Know-How pursuant to this Agreement, simultaneously with the execution of this
Agreement, Yakult shall make a non-creditable, non-refundable payment to Celsion
in the amount of Two Million Five Hundred Thousand United States Dollars
($2,500,000 (US)) by wire transfer within one (1) month of the Effective Date.

 

5.2                               Payment of Development Costs.  [  *  ]

 

5.3                               Milestone Payments.

 

5.3.1                     In further consideration of the licenses granted by
Celsion to Yakult under the Celsion Patent Rights and the Celsion Know-How
pursuant to this Agreement, and in consideration of the ongoing research and
development activities to be undertaken by Celsion, Yakult also shall pay to
Celsion upon achievement of each such milestone, the amounts set forth below in
Section 5.3.2 (each, a “Development Milestone”); provided that the payment for
each Development Milestone (“Milestone Payment”) shall be made only once for
each applicable ThermoDox Product to reach such Development Milestone, and no
payment shall be owed for a Development Milestone that is not reached.  As set
forth in the table in Section 5.3.2, a Development Milestone shall be deemed to
have been achieved if a subsequent Development Milestone has been achieved.

 

5.3.2                     Upon achievement of a Development Milestone, Yakult
shall promptly, but in no event more than [  *  ] after the achievement of each
such Development Milestone, notify Celsion in writing of such achievement. For
each Development Milestone achieved, Yakult shall promptly, but in no event more
than [  *  ] after the achievement of such Development Milestone, remit payment
to Celsion for such Development Milestone.  For the avoidance of doubt, each
Milestone Payment described below shall be paid only once during the Term,
regardless of the number of ThermoDox Products that achieve the corresponding
Development Milestone.

 

* Material has been omitted and filed separately with the Commission.

 

25

--------------------------------------------------------------------------------

 

 

 

Milestone Payment

Development Milestone

 

Payment for ThermoDox Product

 

 

 

(a)

MHLW Marketing Authorization of a ThermoDox Product for HCC

 

Eighteen Million United States Dollars
($18,000,000 (US)) [  *  ]

 

 

 

 

(b)

Annual Sales [  *  ]

 

[  *  ]

 

 

 

 

(c)

Annual Sales [  *  ]

 

[  *  ]

 

 

 

 

(d)

MHLW Approval of Any New Indications [  *  ].

 

[  *  ]

 

Any dispute under this Section 5.3 that relates to whether a milestone event has
occurred shall first be referred to the Committee for resolution, and if not
successfully resolved as set forth in Section 2.14.4, it shall be subject to
arbitration under Section 14.5.

 

5.3.3                     First Milestone Payment.  Upon MHLW Marketing
Authorization of a ThermoDox Product for HCC in the Territory, Yakult shall pay
Celsion Eighteen Million United States Dollars ($18,000,000 (US); the “First
Milestone Payment”).  [  *  ].

 

5.4                               Sale of ThermoDox Products in the Territory.

 

5.4.1                     Royalty.  For each sale of a ThermoDox Product, Yakult
shall make the following payments as royalties to Celsion (“Royalty Payments”):

 

Net Sales of All Applicable ThermoDox Products in the Territory in a Calendar Year

 

“Royalty Rate”

 

 

 

[  *  ]

 

[  *  ]

[  *  ]

 

[  *  ]

[  *  ]

 

[  *  ]

 

Royalty Payments will be made to Celsion on a [  *  ] basis upon completion of
reporting process set forth in Section 5.7.2.  When calculating the Royalty
Payment for each [  *  ], Yakult shall (i) determine the correct Royalty Rate
for [  *  ] and (ii) if necessary, increase or decrease the Royalty Payment for
that [  *  ] to ensure that the proper Royalty Rate was paid for that [  *  ]. 
Any dispute under this Section 5.4 that relates to whether a sales target has
been achieved shall first be referred to the Committee for resolution, and if
not successfully resolved as set forth in Section 2.14.4, it shall be subject to
arbitration under Section 14.5.

 

5.5                               Royalty Term.  Yakult’s obligation to pay
royalties to Celsion on Net Sales of the ThermoDox Products pursuant to
Section 5.4.1 shall commence upon the First Commercial Sale of such ThermoDox
Product and shall expire upon [  *  ].  For clarity, the Royalty Term may be
extended if there is [  *  ].  For avoidance of conflict of interest, Yakult
shall continue

 

* Material has been omitted and filed separately with the Commission.

 

26

--------------------------------------------------------------------------------


 

to make all Milestone Payments and Royalty Payments for the full Royalty Term
consistent with this Article 5 unless (i) Duke University terminates the Duke
Agreement and (ii) [  *  ].

 

5.6                               Notices of Termination.  In the event that a
Party has given the other Party any notice of termination of this Agreement
under ARTICLE 12, no payments under this Section 5.7 shall become due with
respect to the time period after the effective date of such termination,
provided that any amounts payable by Yakult that are accrued and are due and
owing with respect to the time period occurring prior to the effective date of
termination shall remain due and payable hereunder.

 

5.7                               Reports and Payments.  With respect to a
ThermoDox Product, the following provisions shall apply:

 

5.7.1                     Intercompany Sales.  [  *  ]

 

5.7.2                     Yakult Report.  Within [  *  ] after the end of [  * 
], Yakult shall submit to Celsion a written report (the “Yakult Report”) setting
forth in reasonable detail the following revenue costs and expense information
with respect to [  *  ]:

 

(a)                                  Net Sales;

 

(b)                                 [  *  ]; and

 

(c)                                  [  *  ].

 

5.8                               GAAP.  All financial terms and standards
defined or used in this Agreement for sales or activities occurring pursuant to
the terms of this Agreement shall be governed by and determined in accordance
with Japanese generally accepted accounting principles, consistently applied
(“GAAP”).

 

5.9                               (Intentionally Deleted)

 

5.10                        Manner of Payments.  All sums due to Celsion under
this Agreement shall be payable in United States Dollars from a banking
institution in the United States or Japan by bank wire transfer in immediately
available funds to such bank account(s) that Celsion shall designate at least [ 
*  ] prior to such transfer with all necessary information for such transfer,
including account number and swift code.  All sums due to Yakult under this
Agreement shall be payable in United States Dollars to such bank account that
Yakult may from time to time designate by notice to Celsion at least [  *  ]
prior to such transfer with all necessary information for such transfer,
including account number and swift code.  Any remittance transaction fees shall
be borne by the paying Party.  For any payments made in a Calendar Quarter, the
exchange rate shall equal the arithmetic average of the daily exchange rates
(obtained as described below) during such Calendar Quarter; each daily exchange
rate shall be obtained from www.oanda.com. For Royalty Payments, the exchange
rate is a daily average for the Calendar Quarter.

 

* Material has been omitted and filed separately with the Commission.

 

27

--------------------------------------------------------------------------------


 

5.11                        Interest on Late Payments.  If either Celsion or
Yakult shall fail to make a timely payment pursuant to this Agreement, any such
payment that is not paid on or before the date such payment is due under this
Agreement (“Due Date”) shall bear interest, at a rate of [  *  ] percent [  *  ]
per annum from the Due Date until paid in full, or if less, the maximum interest
rate permitted by applicable Law.  Any subsequent payment made by the defaulting
party shall be credited first to all interest so accrued.  Such interest shall
be computed on the basis of a year of three hundred sixty (360) days for the
actual number of days payment is delinquent.

 

5.12                        Default in Payments.  Any default by any Party
hereto of its payment obligations hereunder that shall have continued for [  * 
] after notice thereof was provided to the alleged defaulting Party by the
non-defaulting Party; provided that, in the event of a good faith payment
dispute, such [  *  ] cure period shall be extended for an additional [  *  ] to
resolve such dispute if the alleged defaulting Party has paid all undisputed
amounts when due and provided the non-defaulting Party with a reasonably
detailed written explanation of the alleged defaulting Party’s basis for
disputing the payment obligation within the [  *  ] period following the notice
of the default by the non-defaulting Party.  The alleged defaulting Party shall
pay interest on the final adjudicated amount due pursuant to Section 5.11 from
the date that such payment was originally due.

 

5.13                        Tax Withholding; Value Added Tax.

 

5.13.1                          Withholding.  Except as specifically provided
herein, in the event such withholding is required under the appropriate local
tax Laws by one (1) of the Parties (the “Withholding Party”) on account of
monies payable to the other Party under this Agreement, such amounts shall be
deducted from the amount of monies otherwise payable to the other Party under
this Agreement, and any such withholding taxes required under applicable Law to
be paid or withheld shall be an expense of, and borne solely by, such other
Party.  The Withholding Party shall use its best efforts to notify the other
Party in advance of the withholding and shall secure and send to the other Party
within a reasonable period of time proof of any such taxes paid or required to
be withheld by the Withholding Party for the benefit of the other Party.  The
Parties shall reasonably cooperate with each other to ensure that any amounts
required to be withheld by either Party are reduced in amount to the fullest
extent permitted by Law.  No deduction shall be made, or a reduced amount shall
be deducted, if the other Party furnishes a document from the appropriate tax
Regulatory Authorities to the Withholding Party certifying that the payments are
exempt from income taxes or subject to reduced tax rates, according to the
applicable convention for the avoidance of double taxation.  Each Party agrees
to assist the other Party, as may reasonably be necessary, in claiming exemption
from such deductions or withholdings under double taxation or similar agreement
or treaty from time to time in force, and in minimizing the amount required to
be so withheld or deducted, and provided further, that the paying Party shall
provide such additional documentation from time to time as needed for the other
party to confirm the payment of tax.  In the event that withholding is required
on a payment to a Party or its Affiliate under this Agreement that would not
have been required but for an assignment or sublicense by the other Party or
such other Party’s Affiliate, such payment will be grossed-up by the amount of
the withholding if the non-assigning/non-sublicensing Party can demonstrate that
the withholding will increase its overall current tax liability for the year at
issue (after considering the application of any available foreign tax credit).

 

* Material has been omitted and filed separately with the Commission.

 

28

--------------------------------------------------------------------------------


 

5.13.2                          Value-Added Tax.  The Parties do not anticipate
that payments under this Agreement will be subject to a value added tax or
similar tax (“VAT”) and the Parties agree to cooperate with one another and use
best efforts to ensure that the VAT does not represent an unnecessary cost in
respect of payments made under this Agreement.  Except as specifically provided,
it is understood and agreed between the Parties that (a) all amounts payable
under this Agreement are exclusive of any VAT, which shall be added thereon as
applicable and (b) where VAT is properly added to a payment made under this
Agreement, the Party making the payment will pay the amount of VAT only on
receipt of a valid tax invoice issued in accordance with the Laws and
regulations of the Country in which the VAT is chargeable.  However, in the
event that an assignment or sublicense or the choice of jurisdiction for
performing any of its obligations hereunder by a Party (the “Responsible Party”)
causes a VAT that would not otherwise be applicable to apply to a payment under
this Agreement, then the Parties agree that the Responsible Party shall bear the
burden of the VAT.  In such event, the payment with respect to which such VAT is
owing shall be made in such a manner as to ensure that the Party other than the
Responsible Party receives (or pays) a sum equal to the sum which it would have
received (or paid) had such VAT not been due.

 

5.14                        Financial Records; Audits.  Each Party shall keep,
and shall cause its Affiliates and sublicensees to keep, such accurate and
complete records of Net Sales and its Third Party royalty payments, Patent
Costs, Development Costs and Commercialization Costs as are necessary to
determine the amounts due to Yakult and Celsion under this Agreement.  Such
records shall be retained by each Party and all of its Affiliates and
sublicensees (in such capacity, the “Recording Party”) for a period of no less
than five (5) Calendar Years after the Calendar Year to which such records
relate.  During normal business hours and with reasonable advance notice to the
Recording Party, such records shall be made available for inspection, review and
audit, at the request and expense of the other Party (the “Auditing Party”), by
an independent certified public accountant, or the local equivalent, appointed
by such Auditing Party and reasonably acceptable to the Recording Party for the
sole purpose of verifying the accuracy of the Recording Party’s accounting
reports and payments made or to be made pursuant to this Agreement; provided,
however, that such audits may not be performed more than [  *  ] after the
payment or report to be audited has been issued or more than [  *  ] per
Calendar Year and such Auditing Party shall not be permitted to audit the same
period of time more than once.  Such accountants shall be instructed not to
reveal to the Auditing Party the details of its review, except for:  (a) such
information as is required to be disclosed under this Agreement, and (b) such
information presented in a summary fashion as is necessary to report the
accountants’ conclusions to the Auditing Party, and all such information shall
be deemed Confidential Information of the Recording Party; provided, however,
that in any event such information may be presented to the Auditing Party in a
summary fashion as is necessary to report the accountants’ conclusions.  All
costs and expenses incurred in connection with performing any such audit shall
be paid by the Auditing Party unless the audit discloses at least a [  *  ]
percent ([  *  ]) shortfall, in which case the Recording Party will bear the [ 
*  ] of the audit for such Calendar Year. The Auditing Party will be entitled to
recover any shortfall in payments due to it as determined by such audit, plus
interest thereon calculated in accordance with Section 5.11, or alternatively
shall have the right to offset and deduct any such shortfall in payments due to
it against payments the Auditing Party is otherwise required to make to the
Recording Party under

 

* Material has been omitted and filed separately with the Commission.

 

29

--------------------------------------------------------------------------------


 

this Agreement.  The Recording Party will be entitled to receive any overpayment
made by it as determined by such audit by offsetting and deducting any such
overpayment against payments the Recording Party is otherwise required to make
to the Auditing Party under this Agreement.  The documents from which the sums
due under this ARTICLE 5 were calculated shall be retained by the relevant
Party.

 

5.15                        Right of Offset.  Each Party hereby acknowledges and
agrees that the other Party shall be entitled to offset, in part or in full,
from time to time, any and all amounts owed to such Party under this Agreement,
against any and all amounts due and unpaid by the other Party under this
Agreement, unless such amounts are subject to an unresolved good faith payment
dispute.

 

5.16                        Generic Entry.  If any Generic Product enters the
market in the Territory or is expected to enter based on credible information,
the Parties shall meet to discuss the anticipated decrease in annual sales of
the corresponding ThermoDox Product in the Territory and corresponding effect on
Royalty Payments, and possible methods to protect the market for the
corresponding ThermoDox Product. However, if for any reason Marketing
Authorization of any Generic Product introduction is withdrawn from the
Territory, then the terms of this agreement shall apply, and if appropriate,
Celsion and Yakult will renegotiate the ThermoDox royalty as affected by the
Generic Product introduction and subsequent withdrawal with good faith efforts.

 

ARTICLE 6  PRODUCT SUPPLY AND DISTRIBUTION

 

6.1                               Exclusive Supply of ThermoDox Products by
Celsion.  Celsion shall, or shall cause its Third Party manufacturer to,
manufacture and supply to Yakult, and Yakult shall order exclusively from
Celsion, all of its requirements for ThermoDox Products for use in Clinical
Studies to be performed in accordance with the Development Plan, and for the
commercial sale of ThermoDox Products upon receipt of Marketing Authorization
from MHLW.  Notwithstanding this Article 6, the terms and conditions of the
ThermoDox Product supply agreement between the Parties shall be addressed more
specifically in a separate supply agreement to be negotiated and executed by the
Parties within [  *  ] of the Effective Date of this Agreement.

 

6.2                               Pricing.  Both Parties agree to work
cooperatively and in good faith to endeavor to achieve the lowest possible
manufacturing cost per vial.  The purchase price for all ThermoDox Products
supplied by Celsion to Yakult hereunder shall be as follows:

 

(a)  All ThermoDox Products supplied for use in the Clinical Studies and
otherwise in the Development of the ThermoDox Products shall be sold by Celsion
to Yakult at Celsion’s [  *  ] (“Cost of Goods”).

 

(b)  All ThermoDox Products supplied for sale to end-users upon receipt of
Marketing Authorization from MHLW shall be sold by Celsion to Yakult at [  * 
].  The price per vial charged by Celsion to Yakult shall not exceed [  *  ]
United States Dollars ([  *  ] (US)) per vial during the [  *  ] of ThermoDox
Product launch.  Celsion shall use all Commercially Reasonable Efforts to reduce
the cost per vial during the Term of the Agreement, and Yakult may, at its

 

* Material has been omitted and filed separately with the Commission.

 

30

--------------------------------------------------------------------------------


 

discretion, participate with Celsion in the development of appropriate cost
reduction strategies. The price then shall be reduced to $[  *  ] (estimate) in
the [  *  ], $[  *  ] (estimate) in the [  *  ], $[  *  ] (estimate) in the [ 
*  ], and $[  *  ] (estimate) from [  *  ] onwards as a function of these
efforts.

 

ARTICLE 7  INTELLECTUAL PROPERTY

 

7.1                               Ownership of Intellectual Property.

 

7.1.1                                 Yakult Technology.  As between the
Parties, Yakult is and shall remain the sole owner of the Yakult Technology.

 

7.1.2                                 Celsion Technology.  As between the
Parties, Celsion is and shall remain the sole owner of the Celsion Technology.

 

7.1.3                                 Joint Improvements and Yakult
Improvements.  The Parties recognize that, as a result of the collaboration,
certain Improvements may be deemed to be Joint Improvements or Yakult
Improvements.  Celsion shall solely own all Joint Improvements and Yakult
Improvements.  Yakult hereby irrevocably transfers and assigns, and shall cause
each of its employees and personnel to irrevocably transfer and assign, its and
their entire right, title and interest in any Joint Improvement and Yakult
Improvement to Celsion.  Yakult shall promptly take all necessary actions, and
shall cause each of its employees, agents, representatives and personnel to
promptly take all necessary actions, including executing documents of
assignment, to vest all right, title and interest in any Joint Improvement and
Yakult Improvement to Celsion.

 

7.1.4                                 Inventorship.  For purposes of determining
whether an Improvement is solely invented by Yakult or solely invented by
Celsion, or a Joint Improvement, questions of inventorship shall be resolved in
accordance with the U.S. patent Laws, but for any Improvement submitted for a
patent application in Japan, in accordance with the Japanese patent Laws.

 

7.2                               Prosecution and Maintenance of Patents.

 

7.2.1                                 Prosecution and Maintenance of Celsion
Patent Rights.  Celsion shall have the first right to prepare, file, prosecute,
and maintain all Patent Rights to Celsion Technology, Joint Improvements and
Yakult Improvements (the “Patent Portfolio Rights”) throughout the world
(including in the Territory); provided that all Patent Costs incurred by Celsion
in prosecuting and maintaining Patent Portfolio Rights throughout the world will
be borne by solely by Celsion.  Upon Yakult’s written request, and provided
Yakult provides such written request reasonably in advance of any relevant
filing deadline or intended filing date, Celsion may file patent applications in
good faith (including continuations, divisionals and continuations-in-part) or
add new claims to existing patent applications directed to the ThermoDox
Product.

 

7.2.2                                 Right to Comment.  Celsion will keep
Yakult fully informed of the status of the Patent Portfolio Rights in the
Territory that could reasonably affect a ThermoDox Product, and will provide
Yakult with copies of all substantive documentation submitted to, or

 

* Material has been omitted and filed separately with the Commission.

 

31

--------------------------------------------------------------------------------


 

received from, any patent offices in the Territory in connection therewith
immediately after such submission or receipt.  With respect to any substantive
submissions that Celsion is required to or otherwise intends to submit to a
patent office in the Territory and that could reasonably affect a ThermoDox
Product, Celsion shall, if reasonably practical, provide a draft of such
submission to Yakult at least [  *  ] prior to the deadline or intended filing
date, whichever is earlier, for submission of such documentation.  Yakult shall
have the right to review and comment upon any such submission by Celsion to a
patent office, if any, no later than [  *  ] prior to the applicable deadline or
intended filing date.  Celsion shall consider in good faith all comments
provided by Yakult with respect to a Patent Portfolio Rights, to the extent that
it could reasonably relate to a ThermoDox Product, and incorporate all such
comments that Celsion deems reasonable and appropriate.

 

7.2.3                                 Yakult Step-In Rights.  Celsion will
notify Yakult in writing of any decision (a) not to file applications for, or
(b) to cease prosecution and/or maintenance of, any Patent Portfolio Rights in
the Territory that could reasonably affect a ThermoDox Product (herein any such
Patent Portfolio Rights will be “Abandoned Patent Portfolio Rights”).  Celsion
will provide such written notice to Yakult upon the earlier of (i) its decision
with respect to any of the foregoing, or (ii) [  *  ] prior to any filing or
payment due date, or any other due date that requires action, in connection with
such Abandoned Patent Portfolio Rights.  In such event, Yakult shall have the
right to make the filing, or to continue the prosecution or maintenance of such
Abandoned Patent Portfolio Rights in Celsion’s name, if necessary, and at
Yakult’s expense.

 

7.2.4                                 Execution of Documents by Agents.  Each
Party shall promptly execute or have executed by its appropriate agents such
documents as may be necessary to obtain, perfect or maintain any Patent Rights
filed or to be filed pursuant to this Agreement, including any assignments
required to enable Yakult to file, prosecute or maintain Patent Rights in its
own name pursuant to Section 7.2.3, and shall cooperate with the other Party so
far as reasonably necessary with respect to furnishing all information and data
in its possession reasonably necessary to obtain or maintain such Patent Rights.

 

7.3                               Patent Infringement.

 

7.3.1                                 Third Party Patent Invalidity Claims. 
Each Party shall promptly notify the other in the event of any legal or
administrative action by any Third Party involving a Celsion Patent Right of
which it becomes aware, including any nullity, challenge to the validity,
revocation, reexamination or compulsory license proceeding.  Celsion shall
defend against any such action involving a Celsion Patent Right using counsel of
its choice, in its own name, and any such defense shall be at Celsion’s sole
expense.  Yakult, upon the request of Celsion, shall reasonably cooperate with
Celsion in any such action at Celsion’s expense.  If Celsion fails to defend
against any such action involving a Celsion Patent Right in the Territory, then
Yakult shall have the right to defend such action, in its own name, and any such
defense shall be at Celsion’s expense.

 

7.3.2                                 Infringement of Celsion Patent Rights.  In
the event that Celsion or Yakult becomes aware of actual or threatened
infringement of a Celsion Patent Right that

 

* Material has been omitted and filed separately with the Commission.

 

32

--------------------------------------------------------------------------------


 

directly affects ThermoDox Product Patents Rights during the Term, that Party
will promptly notify the other Party in writing.  Celsion shall in Celsion’s or
the relevant Celsion Affiliate’s name and on Celsion’s or the relevant Celsion
Affiliate’s behalf, bring an infringement action against the infringing Third
Party by counsel of its choice, and any such action shall be at Celsion’s
expense.  Upon request of Celsion, Yakult agrees to timely join as
party-plaintiff in any such litigation, and in any event to cooperate with
Celsion in connection with such infringement action including timely filing such
action in Celsion’s name if required.  Yakult may elect to participate in such
action with counsel of its own choosing at its sole cost and expense.  If
Celsion fails to pursue any actual infringement action where the Third Party is
actually infringing Celsion Patent Rights in the Territory and where the
infringement directly affects ThermoDox Products, then Yakult shall have the
right to pursue such action, and any such action shall be at Yakult’s expense in
which case Celsion shall use its best efforts to work with Duke University to
assign Celsion Patent Rights in the Territory to Yakult.  If Celsion fails to
bring an infringement action against the infringing Third Party where the Third
Party is actually infringing and the infringement directly affects ThermoDox
Products within [  *  ] after it becomes aware of such infringement, Yakult
shall have the right to bring such infringement action in which case Celsion
shall use its best efforts to work with Duke University to assign Celsion Patent
Rights in the Territory to Yakult.  Upon request of Yakult, Celsion agrees to
timely join as party-plaintiff in any such litigation (i) at Yakult’s expense if
such Celsion Patent Rights successfully assigned to Yakult, or (ii) at Celsion’s
expense if such Celsion Patent Rights cannot be assigned to Yakult, and in any
event to cooperate with Yakult in connection with such infringement action. 
Celsion shall have the right to retain any and all amounts received by Celsion
as a result of Celsion’s enforcement of the Celsion Patents Rights hereunder.
For clarity, if any Celsion Patent Right is assigned to Yakult, such Celsion
Patent Right becomes Yakult Patent Right and should no longer be subject to
Royalty Term calculation.

 

7.4                               Notice of Generic Product Introduction in the
Territory.  Notwithstanding the obligations in Section 7.3.2, if either Party
learns of a Third Party introducing or planning to introduce a Generic Product
in the Territory, that Party shall immediately notify the other Party.

 

7.5                               Patent Term Extension.  Celsion shall seek, in
Celsion’s name if so required, Patent Term Extensions of Celsion Patent Rights,
supplemental patent protection certificates and the like, in the Territory.
Celsion and Yakult shall cooperate with each other in connection with all such
activities at Celsion’s expense, and Celsion and its agents and attorneys will
give due consideration to all suggestions and comments of Yakult regarding any
such activities.

 

7.6                               Patent Challenge.  Yakult and its Affiliates
hereby covenant and agree not to, directly or indirectly, commence or maintain
any opposition proceeding, challenge the validity or enforceability of, or,
without limiting Yakult’s rights under Section 7.5, oppose any extension of or
the grant of a supplementary protection certificate, with respect to any Celsion
Patent Rights, actively participate in any interference proceeding (each such
action, a “Patent Challenge”).  To the extent the foregoing is unenforceable
under the Law of a particular Country where a patent application within the
Celsion Patent Rights is pending or a patent within the Celsion Patent Rights is
issued, (a) Yakult and its Affiliates shall provide at least [  *  ] notice to
Celsion before challenging the validity of any Celsion Patent Right and
(b) Celsion shall be permitted to terminate this Agreement by written notice
effective upon receipt if Yakult or its Affiliates

 

* Material has been omitted and filed separately with the Commission.

 

33

--------------------------------------------------------------------------------


 

directly, or indirectly through a Third Party, commence or maintain any Patent
Challenge.  Yakult shall include provisions in all agreements granting
sublicenses of Yakult’s rights hereunder providing that if the sublicensee or
its Affiliates undertake a Patent Challenge with respect to any Celsion Patent
Right under which the sublicensee is sublicensed, Yakult shall be permitted to
terminate such sublicense agreement in its entirety.  If a sublicensee of Yakult
(or an Affiliate of such sublicensee) undertakes a Patent Challenge of any such
Celsion Patent Right under which such sublicensee is sublicensed, then Yakult
upon receipt of notice from Celsion of such Patent Challenge may terminate the
applicable sublicense agreement in its entirety.  If Yakult fails to so
terminate such sublicense agreement, Celsion shall terminate all licensed rights
granted to Yakult covered by such sublicense agreement and any sublicenses
previously granted in such Country(ies) shall automatically terminate.  Yakult
shall cooperate with Celsion’s reasonable requests to cause such terminated
sublicensee to discontinue all activities under such sublicense agreement.

 

ARTICLE 8  REGULATORY MATTERS

 

8.1                               General.  Yakult shall own, control and be
solely responsible for filing of all Regulatory Materials in relation to the
Development and Commercialization of the ThermoDox Products in the Territory,
and for obtaining all necessary Regulatory Approvals in the Territory with
respect to the ThermoDox Products purchased, and for all ongoing communications
with the Regulatory Authorities from the Effective Date, subject to Celsion’s
right to use the INDs and NDAs and all data generated in connection therewith
for commercialization of ThermoDox Products outside the Territory, pursuant to
the license granted by Yakult to Celsion set forth in ARTICLE 3 hereof. 
Yakult’s responsibilities shall include without limitation, responsibility for: 
(i) filing, maintaining and updating any INDs and NDAs for ThermoDox Product(s);
(ii) reporting all Adverse Events to the appropriate Regulatory Authorities;
(iii) submitting Regulatory Materials to the appropriate Regulatory Authorities
for Marketing Authorization; (iv) handling medical and technical complaints and
disputes with the appropriate Regulatory Authorities, patients or physicians,
and (v) dealing with Product Recalls.  All Regulatory Materials (including
Marketing Authorization) shall be owned solely by Yakult, including any data
package related to such Marketing Authorizations, subject to the license granted
to Celsion pursuant to ARTICLE 3 hereof.

 

8.2                               Communications with Regulatory Authorities.

 

8.2.1                                 Yakult shall keep Celsion generally
apprised of the status of all ongoing discussions with Regulatory Authorities. 
Yakult also shall provide Celsion with notice of all meetings, conferences, and
discussions (including without limitation any meetings or any other meeting of
experts convened by the MHLW concerning any topic relevant to the ThermoDox
Products) scheduled with the MHLW concerning any regulatory matters relating to
the ThermoDox Products promptly after the scheduling of such meeting,
conference, or discussion.  Celsion shall be entitled to have one or more
representatives, as appropriate under the circumstance, present at all such
meetings.  Celsion and Yakult, through the Committee, shall use all reasonable
efforts to agree in advance on the scheduling of such meetings, conferences and
discussions and on the objectives to be accomplished at such meetings,
conferences and discussions and the agenda for the meetings, conferences and
discussions with the MHLW.

 

34

--------------------------------------------------------------------------------


 

8.2.2                                 Each Party shall provide to the other
Party, as soon as reasonably practicable but in no event more than [  *  ] after
its receipt, copies of any material documents or other material correspondence
received from the Regulatory Authorities pertaining to a ThermoDox Product.
Yakult shall forward to Celsion English translations of all meeting minutes with
the MHLW.

 

8.3                               Drug Safety.  The Parties shall separately
execute a pharmacovigilance agreement (“Pharmacovigilance Agreement”) for
exchanging Adverse Event and other safety information relating to ThermoDox
Products prior to Yakult’s initiation of any clinical activity for the ThermoDox
Product in the Territory.  Such Pharmacovigilance Agreement shall ensure that
Adverse Event and other safety information is exchanged according to a schedule
that will permit each Party to comply with local regulatory requirements and all
Laws.

 

8.4                               Regulatory Information.  Each Party agrees to
provide the other with all reasonable assistance and take all actions reasonably
requested by the other Party that are necessary or desirable to enable the other
Party to comply with any Law applicable to the ThermoDox Products, including,
but not limited to, Yakult’s meeting its reporting and other obligations to
maintain and update any Marketing Authorizations for the ThermoDox Products.

 

8.5                               Suspension of Clinical Development
Activities.  Either Celsion or Yakult shall have the right to immediately
suspend clinical development activities with respect to a ThermoDox Product for
a particular indication, formulation or dosage form if such Party, in good
faith, determines that there exists significant and urgent concerns relating to
patient safety with respect to such clinical activities.  The Party making the
determination to suspend such clinical activities shall notify the other party
in writing immediately of any such suspension and the reasons therefor.  The
Committee then shall promptly determine what actions should be taken with
respect to such clinical activities.  Once a determination is made by the
Committee with respect to the appropriate actions to be taken, the Committee
shall review and re-evaluate the Development Plan and make any changes necessary
to implement such actions.

 

8.6                               Recalls or Other Corrective Action.  Yakult
shall promptly notify Celsion of any material actions to be taken by Yakult with
respect to any Product Recall prior to such action, if reasonably practicable
under the circumstances, to permit Celsion a reasonable opportunity to consult
with Yakult with respect thereto.  Additional rights and obligations relating to
a Product Recall may be further set forth in the Quality Agreement.  [  *  ]
(“Recall Costs”). Recall Costs means all [  *  ] (i) [  *  ], (ii) [  *  ],
(iii) [  *  ], and (iv) [  *  ].

 

ARTICLE 9  CONFIDENTIAL INFORMATION; PUBLICATIONS AND PUBLICITY

 

9.1                               Confidential Information.

 

9.1.1                                 Yakult and Celsion each agree that during
the Term and thereafter for so long as such Confidential Information remains
confidential and proprietary to the Disclosing Party, it will keep confidential
and will cause each of its Affiliates to keep confidential, all Celsion
Confidential Information or Yakult Confidential Information, as the case may be,
that is

 

* Material has been omitted and filed separately with the Commission.

 

35

--------------------------------------------------------------------------------

 

disclosed to it or to any of its Affiliates, pursuant to this Agreement, and not
to use any Confidential Information except as expressly permitted hereunder. 
Notwithstanding the foregoing, in the case of Confidential Information
identified in writing by one Party to the other, the obligations of
confidentiality shall continue until such information is no longer considered a
trade secret. When Confidential Information is disclosed other than in writing
(in which case the Disclosing Party shall mark the document Confidential), the
Disclosing Party shall make a reasonable effort to summarize such Confidential
Information in writing and submit it to the Receiving Party within [  *  ] of
initial disclosure.  Unmarked or non-written information shall be treated as
Confidential Information if it can be reasonably determined given the nature of
the information and disclosure that such information should be treated as such.
Yakult and Celsion each agree to take such action, and to cause its Affiliates
to take such action, to preserve the confidentiality of Celsion Confidential
Information and/or Yakult Confidential Information, as the case may be, as it
would customarily take to preserve the confidentiality of its own confidential
information, which in any event shall be no less than reasonable actions.

 

9.1.2           Neither Yakult nor Celsion, nor any of their respective
Affiliates, shall use the other Party’s Confidential Information, except as
expressly permitted in this Agreement.

 

9.1.3           Yakult and Celsion each agree that any disclosure (a) by Yakult
or any of its Affiliates of Celsion Confidential Information, or (b) by Celsion
or any of its Affiliates of Yakult Confidential Information, shall be made
subject to obligations of confidentiality at least as stringent as
confidentiality obligations hereunder and only if and to the extent necessary to
carry out its responsibilities or exercise its rights under this Agreement or as
otherwise required by Law.  Except as permitted by this ARTICLE 9, Yakult agrees
not to disclose any Celsion Confidential Information and Celsion agrees not to
disclose any Yakult Confidential Information, to any Third Parties, other than
its directors, subcontractors, consultants, licensees and agents as permitted
under this Section 9.1.3, under any circumstance, without the prior written
consent of the other Party.  Except as otherwise contemplated or required by
this Agreement, Yakult and Celsion each agree, upon the other’s request, to
return all Celsion Confidential Information or Yakult Confidential Information,
as the case may be, disclosed to the other Party pursuant to this Agreement,
including all copies and extracts of documents, as promptly as practicable
following such request upon the termination of this Agreement, except for one
(1) copy which may be kept and used for the sole purpose of complying with any
continuing obligations under this Agreement.

 

9.1.4           Celsion and Yakult each represent, warrant and covenant that all
of its directors, officers, employees, and any subcontractors, consultants,
investigators, sublicensees or agents of such Party, who shall have access to
Yakult Confidential Information or Celsion Confidential Information, as the case
may be, are or shall be bound by written agreement to maintain such information
in confidence consistent with the provisions hereof.  Each Party agrees to use,
and agrees to cause its Affiliates to use, reasonable efforts to enforce such
obligations and to prohibit its employees and consultants from using such
Confidential Information except as expressly permitted hereunder.  Each Party
shall be responsible for any breach of its obligations under this Article 9 in
the event of a disclosure by its Affiliates, directors, officers, employees
consultants, and advisors.

 

* Material has been omitted and filed separately with the Commission.

 

36

--------------------------------------------------------------------------------


 

9.1.5           Notwithstanding anything to the contrary in this ARTICLE 9,
Yakult may disclose Celsion Confidential Information and Celsion may disclose
Yakult Confidential Information (a) to Governmental Authorities (i) to the
extent reasonably necessary to obtain or maintain INDs or Regulatory Approvals
for any ThermoDox Product, and (ii) in order to respond to inquiries, requests
or investigations relating to this Agreement; (b) to outside consultants and
contractors, advisory boards, managed care organizations, and non-clinical and
clinical investigators, in each case to the extent reasonably necessary to
Develop, register or Commercialize any ThermoDox Product; provided that Yakult
or Celsion, as the case may be, shall obtain the same confidentiality
obligations from such Third Parties as it obtains with respect to its own
similar types of confidential information; (c) in connection with filing or
prosecuting Patent Rights as permitted by this Agreement; (d) in connection with
prosecuting or defending litigation as permitted by this Agreement; (e) in
connection with or included in scientific presentations and publications
relating to ThermoDox Products, including abstracts, posters, journal articles
and the like, which presentations and publications are authorized pursuant to
Section 9.2; and (f) to the extent reasonably necessary in order to exercise or
enforce its rights under this Agreement.  In addition, either Party may disclose
any Confidential Information of the other Party as may be otherwise required or
requested to be disclosed in compliance with applicable Laws or regulations or
order by a court or other Governmental Authority having competent jurisdiction;
provided, that if either Celsion or Yakult is required to make any such
disclosure of the Yakult Confidential Information or the Celsion Confidential
Information, respectively, such Party shall give reasonable advance notice (to
the extent possible) to the other Party of such disclosure requirement and the
original Disclosing Party may in its discretion seek to secure confidential
treatment of the Celsion Confidential Information or the Yakult Confidential
Information, as the case may be, requested or required to be disclosed.

 

9.2          Publications.  The Parties acknowledge that scientific and medical
publications and presentations will be made in a manner consistent with industry
standards for the development and commercialization of drugs in the Field, but
must be strictly monitored to prevent any adverse effect from premature
publication or dissemination of the results of the activities hereunder. 
Neither Party, nor any of its employees or contractors shall publish or present
any information, including the results of any preclinical or clinical studies
with respect to any ThermoDox Product without prior written approval of the
Committee or the other Party.  In the event either Party reviews a proposed
Third Party academic, scientific, medical or other publication or presentation
with respect to any ThermoDox Product, such Party shall submit a copy of such
publication or presentation to the other Party’s representatives on the
Committee at least [  *  ] in advance (or, if such Party has fewer than [  *  ]
to review a proposed Third Party publication or presentation, as soon as
reasonably practicable) of such proposed publication or presentation being
submitted to a publisher or other Third Party.  In the event a Party or a
Party’s employee proposes to publish or make a publication or presentation with
respect to any ThermoDox Product, such Party shall submit a copy of such
publication or presentation to the other Party at least [  *  ] in advance of
such proposed publication or presentation being submitted to a publisher or
other Third Party.  Nothing in this ARTICLE 9 shall be construed to (a) limit
the right of Celsion’s or Yakult’s clinical investigators to publish the results
of their studies; or (b) prevent either Party from complying with applicable Law
with respect to the disclosure of Clinical Study data and results.  In any
permitted publication or

 

* Material has been omitted and filed separately with the Commission.

 

37

--------------------------------------------------------------------------------


 

presentation by a Party, the other Party’s contribution shall be duly
recognized, and co-ownership shall be determined in accordance with customary
standards.

 

9.3          Registration and Filing of This Agreement.  If a Party determines
that it is required by Law to publicly file, register or notify this Agreement
with a Governmental Authority, such Party shall (a) initially file a redacted
copy of this Agreement approved by both Parties (the “Redacted Agreement”),
(b) request, and use commercially reasonable efforts to obtain, confidential
treatment of all terms redacted from this Agreement, as reflected in the
Redacted Agreement, for a reasonable period, (c) permit the other Party to
review and approve such request for confidential treatment and any subsequent
correspondence with respect thereto at least [  *  ] prior to its submission to
such Governmental Authority, (d) promptly deliver to the other Party any written
correspondence received by it or its representatives from such Governmental
Authority with respect to such confidential treatment request and promptly
advise the other Party of any other communications between it or its
representatives with such Governmental Authority with respect to such
confidential treatment request, (e) upon the written request of the other Party,
request an appropriate extension of the term of the confidential treatment
period, and (f) if such Governmental Authority requests any changes to the
redactions set forth in the Redacted Agreement, discuss such changes with the
other Party and take the other Party’s comments into consideration when deciding
whether to agree to such changes.  Notwithstanding the foregoing, the Party who
determines that it is required by Law to publicly file, register or notify this
Agreement with a Governmental Authority shall have the final determination with
respect to the redactions.  Each Party shall be responsible for its own
Out-of-Pocket Costs and Expenses in connection with any such filings,
registrations or notifications.

 

9.4          Publicity.  The public announcement of the execution of this
Agreement is set forth on Schedule 9.4 attached hereto and shall be promptly
disseminated following the execution of this Agreement by the Parties.  In
addition, the Parties may make public statements, including in analyst meetings,
concerning the progress of the ThermoDox Products consistent with the
disclosures that the Parties make for their other pharmaceutical products under
development; provided that each Party shall obtain the other Party’s prior
written consent before making such public statements, such consent not to be
unreasonably delayed, withheld or conditioned.  Each Party shall cooperate with
the other Party

 

* Material has been omitted and filed separately with the Commission.

 

38

--------------------------------------------------------------------------------


 

with respect to review and comment on such public statements.  Without limiting
the immediately preceding sentence, each Party shall not, without the other
Party’s prior written consent, such consent not to be unreasonably delayed,
withheld or conditioned, make any public statement (written or oral) concerning
the terms of this Agreement or concerning any ThermoDox Product, except where
such statement:  (a) is required by Law, (b) is required to be contained in
financial statements of the Parties prepared in accordance with GAAP, or (c) has
been announced previously in accordance with Section 9.1.5 or this Section 9.4. 
In the case of any public statement (written or oral) pursuant to (a) or
(b) above, the Parties shall give the other Party sufficient advance notice of
the text of such statement so that the other Party will have the opportunity to
comment upon the statement, and the Party issuing such statement shall give due
consideration to any such comments in the final statement.

 

9.5          Prohibition on Solicitation.  Without the prior written consent of
the other Party, neither Party nor its Affiliates shall during the Term of this
Agreement or for a one-year period after the termination of this Agreement,
solicit to hire (directly or indirectly), or hire any employee of the other
Party.

 

ARTICLE 10   REPRESENTATIONS AND WARRANTIES; COVENANTS

 

10.1        Mutual Representations and Warranties.  Celsion and Yakult each
represents and warrants to the other as of the Effective Date that:

 

10.1.1         It has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by such Party have been
duly and validly authorized and approved by proper corporate action on the part
of such Party, and it has taken all other action required by Law, its
certificate of incorporation or by-Laws, or any agreement to which it is a party
or to which it may be subject, required to authorize such execution, delivery
and performance.  Assuming due authorization, execution and delivery on the part
of the other Party, this Agreement constitutes a legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable insolvency and other
Laws affecting creditors’ rights generally, or by the availability of equitable
remedies.

 

10.1.2         The execution and delivery of this Agreement by such Party and
the performance by such Party contemplated hereunder does not and will not
violate any Laws or any order of any court or Governmental Authority to which it
is subject, except for such violations that would not have a material adverse
effect on the ability of such Party to perform its obligations under this
Agreement.

 

10.1.3         Neither the execution and delivery of this Agreement nor the
performance hereof by such Party requires it to obtain any permits,
authorizations or consents from any Governmental Authority (other than any
Regulatory Approvals relating to the manufacture, use, importation or sale of
any ThermoDox Product), or from any other person, firm or corporation, and such
execution, delivery and performance will not result in the Material Breach of or
give rise to any right of termination under any agreement or contract to which
it is a

 

39

--------------------------------------------------------------------------------


 

party or to which it may be subject, except for those breaches or rights that
would not adversely affect its ability to perform its obligations under this
Agreement.

 

10.1.4         There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
the knowledge of such Party, threatened against it or any of its Affiliates
relating to the transactions contemplated by this Agreement.

 

10.1.5         Its employees have executed agreements or have existing
obligations under Law requiring assignment to such Party of all Improvements
made by such individuals during the course of and as a result of their
employment with such Party, and obligating such employees to maintain as
confidential such Party’s Confidential Information.

 

10.2        Additional Yakult Representations and Warranties.  Yakult further
represents and warrants to Celsion as of the Effective Date that:

 

10.2.1         Neither it nor any of its Affiliates currently has in clinical
development, or has, prior to the Effective Date, adopted a plan to initiate
Clinical Studies, for a Competing Product; and

 

10.2.2         It has utilized its own scientific, marketing and distribution
expertise and experience to analyze and evaluate both the scientific and
commercial value of the Celsion ThermoDox Products and has relied on such
analysis and evaluations in deciding to enter into this Agreement.

 

10.3        Additional Celsion Representations and Warranties.  Celsion further
represents and warrants to Yakult as of the Effective Date that:

 

10.3.1         No Third Party has challenged or has threatened in writing to
challenge the extent, validity or enforceability of the patents encompassed
within the Celsion Patent Rights relating to the ThermoDox Products (including
by way of example through the institution or written threat of institution of
interference, nullity or similar invalidity proceedings before the United States
Patent and Trademark Office or any analogous foreign entity), and to the
knowledge of Celsion, all application, registration, maintenance and renewal
fees in respect of the Celsion Patent Rights have been paid and all documents
and certificates required to be filed with the relevant agencies for the purpose
of maintaining such Celsion Patent Rights have been filed;

 

10.3.2         To the knowledge of Celsion, none of the research, development,
making, having made, use, sale, offering for sale or importation of any
ThermoDox Product by or on behalf of Celsion has infringed or is infringing the
claims of any patents of a Third Party.  Neither Celsion nor any of its
Affiliates have received any written notice or claim that the research,
development, making, having made, use, sale, offering for sale or importation of
any ThermoDox Product has infringed or is infringing the claims of any patents
of a Third Party;

 

40

--------------------------------------------------------------------------------


 

10.3.3         A complete and correct list of the Celsion Patent Rights is set
forth in Section 1.12;

 

10.3.4         Celsion Controls the Celsion Patent Rights, free of any lien,
encumbrance, charge, security interest, mortgage or other similar restriction,
and neither Celsion nor any of its Affiliates has entered into any agreement
(other than fee for services agreements or material transfer agreements entered
into in the ordinary course of business to develop the ThermoDox Products or any
research agreements for non-commercial purposes) granting any right, interest or
claim in or to any Celsion Patent Rights to any Third Party (including any
academic organization or agency) with respect to the Territory;

 

10.3.5         Except as disclosed in Section 1.12, none of the Celsion Patent
Rights have been acquired by in-license, or otherwise made available (including
pursuant to any immunity from suit arrangement) to Celsion or any of its
Affiliates from a Third Party;

 

10.3.6         Celsion has obtained assignment of the Celsion Patent Rights
listed in Section 1.12, other than those acquired by in-license, from the
inventors named therein, and all such assignments of inventorship rights are
valid and enforceable;

 

10.3.7         None of the rights of Celsion or its Affiliates under the Celsion
Patent Rights were developed with federal funding from the United States
government or any other Governmental Authority such that the United States
government or other Governmental Authority has any march-in rights in or to any
Celsion Patent Rights or such that Celsion or its Affiliates would be subject to
any compulsory licensing requirements or any rights under 35 U.S.C. §§201-212;

 

10.3.8         In the course of the Development of the ThermoDox Products,
Celsion has not used any employee or consultant that is debarred by any
Regulatory Authority, or who is or was to the knowledge of Celsion the subject
of debarment proceedings by any Regulatory Authority; and

 

10.3.9         All Development activities relating to the ThermoDox Products
performed by Celsion, and to the knowledge of Celsion performed on its behalf,
have been conducted in material compliance with applicable Law, except where
failure to so comply would not be reasonably expected to have a material adverse
effect on Yakult’s rights hereunder.

 

10.4        Covenants.  Each Party hereby covenants and agrees during the Term
that:

 

10.4.1         It shall carry out the Development and Commercialization of the
ThermoDox Products and its other obligations or activities hereunder in
accordance with: (a) the

 

41

--------------------------------------------------------------------------------


 

terms of this Agreement, the Development Plan, and the Commercialization Plan,
and (b) GCPs, GLPs and GMPs and all other applicable Laws and Marketing
Authorizations;

 

10.4.2         It will not enter into any agreement with a Third Party or
undertake other activities or commitments which would have a material adverse
effect on:  (a) its ability to perform all of the obligations required of it
hereunder, or (b) any of the rights granted to the other Party hereunder; and

 

10.4.3         In the course of the Development or Commercialization of
ThermoDox Products, it will not use any employee or consultant who has been
debarred by any Regulatory Authority, or, to the best of such Party’s knowledge,
is the subject of debarment proceedings by a Regulatory Authority.

 

10.5        Representations and Warranties of Celsion Concerning the Duke
Agreement  Celsion represents and warrants to Yakult that, as of the Effective
Date:

 

10.5.1         The Duke Agreement, is in full force and effect and has not been
modified or amended (other than the amendments effective January 15, 2003 and
June 20, 2007), except that no representation or warranty relating to the Duke
Agreement is made with respect to Duke University or matters solely within the
control or direction of Duke University that are not known to Celsion;

 

10.5.2         To the best of Celsion’s knowledge, Celsion is not in breach with
respect to a material obligation under the Duke Agreement;

 

10.5.3         Section 2.02 of the Duke Agreement requires that upon any
termination of the Duke Agreement, all sublicenses granted by Celsion, which
would include this Agreement with Yakult, shall be automatically assigned to
Duke University, which shall thereafter receive all benefits and have all
obligations under the sublicenses as in the place and stead of Celsion; and

 

10.5.4         Celsion has not waived or allowed to lapse any of its rights
under the Duke Agreement, and no such rights have lapsed or otherwise expired or
been terminated.

 

10.6        Celsion’s Obligations Concerning the Duke Agreement  Celsion agrees
that during the term of this Agreement:

 

10.6.1

[  *  ];

 

 

 

10.6.2

[  *  ].

 

 

 

10.6.3

[  *  ];

 

 

 

10.6.4

[  *  ];

 

 

 

10.6.5

[  *  ];

 

* Material has been omitted and filed separately with the Commission.

 

42

--------------------------------------------------------------------------------


 

10.6.6

[  *  ]; and

 

 

 

10.6.7

[  *  ].

 

10.7        Additional Covenants of Celsion.  Celsion covenants and agrees
during the Term, except as required pursuant to any consent decree or agreement
with any Governmental Authority or by Law and except as otherwise provided for
in this Agreement, neither Celsion nor its Affiliates shall enter into any
agreement with any Third Party, whether written or oral, with respect to, or
otherwise assign, transfer, license, or convey its right, title or interest in
or to, the Celsion Patent Rights, Celsion Know-How, any ThermoDox Product, in
each case, that is in conflict with the rights granted by Celsion to Yakult
under this Agreement.

 

10.8        Disclaimer of Warranty.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, AND RENOUNCES ANY
WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
VALIDITY, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 11   INDEMNIFICATION

 

11.1        Indemnification by Yakult.  Subject to the provisions of
Section 11.3, Yakult shall defend, indemnify and hold harmless Celsion and its
Affiliates and each of their respective officers, directors, shareholders,
employees, successors and permitted assigns (“Celsion Indemnitees”) from and
against all Third Party Claims, and all associated Losses, to the extent arising
out of:  (a) Yakult’s negligence or willful misconduct in performing any of its
obligations under this Agreement, (b) a breach by Yakult of any of its
representations, warranties, covenants or obligations under this Agreement,
(c) subject to Section 11.3, the development, use, promotion, marketing,
distribution, storage or sale of ThermoDox Products in the Territory by Yakult
or any of its Affiliates, sublicensees, subcontractors, distributors or agents
or on behalf of Yakult by a Third Party, or any warranty claims, Product
Recalls, or any claims of personal injury or property damage occurring in the
Territory, or (d) the manufacture, use, marketing, distribution, storage or sale
of any product containing a ThermoDox Product developed or commercialized by or
on behalf of Yakult outside of this Agreement; provided, however, that in all
cases referred to in this Section 11.1, Yakult shall not be liable to indemnify
Celsion for any Losses of Celsion to the extent that such Losses of Celsion
arise from any action or non-action of Celsion for which Celsion is obligated to
indemnify Yakult pursuant to Section 11.2.

 

11.2        Indemnification by Celsion.  Subject to the provisions of
Section 11.3, Celsion shall defend, indemnify and hold harmless Yakult and its
Affiliates and each of their officers, directors, shareholders, employees,
successors and permitted assigns (“Yakult Indemnitees”) from and against all
Third Party Claims, and all associated Losses, to the extent arising out of: 
(a) Celsion’s negligence or willful misconduct in performing any of its
obligations under this Agreement, (b) a breach by Celsion of any of its
representations, warranties, covenants or obligations under this Agreement,
(c) subject to Section 11.3, the Development, use, promotion, marketing,
distribution, storage or sale of ThermoDox Products outside of the Territory by

 

* Material has been omitted and filed separately with the Commission.

 

43

--------------------------------------------------------------------------------


 

Celsion or any of its Affiliates, subcontractors, distributors or agents or on
behalf of Celsion by a Third Party, or any warranty claims, Product Recalls, or
any claims of personal injury or property damage occurring outside of the
Territory, (d) the manufacture of ThermoDox Products by Celsion or on behalf of
Celsion by a Third Party, which indemnification will be more specifically set
forth in the supply agreement referenced in Section 6.1, or (e) the manufacture,
use, marketing, distribution, storage or sale of any product containing a
ThermoDox Product to which Yakult’s rights have been terminated and have
reverted to Celsion, but only to the extent such Claims arise out of Celsion’s
activities after such reversion, developed or commercialized by or on behalf of
Celsion outside of this Agreement; provided, however, that in all cases referred
to in this Section 11.2, Celsion shall not be liable to indemnify Yakult to the
extent that such Losses of Yakult arise from any action or non-action of Yakult
for which Yakult is obligated to indemnify Celsion pursuant to Section 11.1.

 

11.3        Procedure for Indemnification.

 

11.3.1         Notice.  Each Party (the “Indemnified Party”) will notify
promptly the other Party (the “Indemnifying Party”) if it becomes aware of a
Claim (actual or potential) by any Third Party (a “Third Party Claim”) for which
indemnification may be sought by the Indemnified Party, and will give such
information with respect thereto as the Indemnifying Party shall reasonably
request.  If any proceeding (including any governmental investigation) is
instituted involving the Indemnified Party, the Indemnified Party shall not make
any admission or statement concerning a Third Party Claim, but shall promptly
notify the Indemnifying Party in writing and the Indemnifying Party and
Indemnified Party shall meet to discuss how to respond to such Third Party
Claim.  The Indemnifying Party shall not be obligated to indemnify the
Indemnified Party to the extent any admission or statement made by the
Indemnified Party, or any failure by the Indemnified Party to notify the
Indemnifying Party of the Claim, materially prejudices the defense of the Third
Party Claim.

 

11.3.2         Defense of Claim.  The Indemnifying Party shall defend the
Indemnified Party against the Third Party Claim; provided, that the Indemnifying
Party has the financial resources to satisfy, and expressly agrees that it shall
be responsible for satisfying and discharging, any judgment or award made to the
Third Party as a result of such proceedings or settlement amount agreed to with
the Third Party in respect of the Third Party Claim, without prejudice to any
provision in this Agreement or right under applicable Law that allows the
Indemnifying Party subsequently to recover any amount from the Indemnified
Party.  The Indemnifying Party shall retain counsel reasonably acceptable to the
Indemnified Party (such acceptance not to be unreasonably withheld, refused,
conditioned or delayed) to represent the Indemnified Party and shall pay the
fees and expenses of such counsel related to such proceeding.  In any such
proceeding, the Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party unless:  (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, or (b) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. In the circumstance described in the preceding
sentence, all reasonable attorneys’ fees and expenses of the Indemnified Party
shall be

 

44

--------------------------------------------------------------------------------


 

reimbursed as they are incurred.  The Indemnified Party shall have the right to
control the defense of the Third Party Claim only if the Indemnifying Party
fails to defend the Third Party Claim, and if the Indemnified Party controls the
defense of such Third Party Claim, the Indemnifying Party shall have the right
to participate in such defense at the Indemnifying Party’s own expense.  The
Indemnified Party shall not settle any claim for which it is seeking
indemnification without the prior consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, refused, conditioned or delayed. 
The Indemnified Party shall, at the Indemnifying Party’s expense and request,
cooperate in all reasonable respects in the defense of the Third Party Claim.

 

11.3.3         Settlement of Claim.   The Indemnifying Party shall not, without
the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld), effect any settlement of any pending or threatened
proceeding in which the Indemnified Party has sought indemnification hereunder
from the Indemnifying Party, unless such settlement involves solely monetary
damages and includes an unconditional release of the Indemnified Party from all
liability on claims that are the subject matter of such proceeding.

 

11.4        Insurance.  Each Party shall, upon the Effective Date and for a
period of [  *  ] after the completion of its Development and Commercialization
activities hereunder, obtain and/or maintain, at its sole cost and expense,
product liability insurance (including any self-insured arrangements) against
all liabilities arising out of activities that such Party performs under or in
connection with this Agreement in such amounts and for such coverage that are
reasonable and customary in the Japanese pharmaceutical industry for companies
of comparable size and activities.

 

11.5        Limitation of Liability.  NOTWITHSTANDING ANY OTHER LANGUAGE TO THE
CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST REVENUES OR
PROFITS, BUSINESS OR GOODWILL, OR THE COST OF PROCUREMENT OF SUBSTITUTE GOODS,
TECHNOLOGY OR SERVICES) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS
AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT.  THE
FOREGOING SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY
THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER THIS ARTICLE OR
LIABILITIES RESULTING FROM A BREACH OF THE CONFIDENTIALITY OBLIGATIONS UNDER
ARTICLE 9 ABOVE.

 

ARTICLE 12   TERM AND TERMINATION

 

12.1        Term.

 

12.1.1         Expiration.  This Agreement shall commence as of the Effective
Date and, unless sooner terminated as provided herein, shall expire upon [  *  ]
(the “Term”).  Notwithstanding the foregoing, If Celsion’s Phase III HCC Study
does not lead to approval by

 

* Material has been omitted and filed separately with the Commission.

 

45

--------------------------------------------------------------------------------

 

the FDA, then (a) the Parties may mutually elect to extend the Term as will be
reasonably necessary to conduct a Phase III HCC Study (the “Follow-Up HCC
Study”) to lead to approval in the Territory, (b) [  *  ] and (c) either party
shall have the right to terminate the Agreement.

 

12.2        Termination for Cause.

 

12.2.1         Termination for Material Breach.  Celsion shall have the right to
terminate this Agreement pursuant to the provisions of Sections 12.2.1(a) and
12.2.1(b) below by provision of written notice to Yakult, and Yakult shall have
the right to terminate this Agreement pursuant to the provisions of
Sections 12.2.1(c) and 12.2.1(d) below by provision of written notice to
Celsion:

 

(a)           Upon Celsion’s notice to Yakult that a Material Breach by Yakult
has occurred, the Parties will meet to discuss in good faith whether a plan to
remedy the Material Breach can be mutually agreed upon.  If the Parties fail to
so agree within [  *  ] after the date of such notice, Section 12.2.1(b) below
shall apply.

 

(b)           Subject to the terms hereof, upon the occurrence of any Material
Breach by Yakult after compliance with the provisions of Section 12.2.1(a),
Celsion may terminate this Agreement upon [  *  ] prior written notice to
Yakult, with such termination to be effective upon the expiration of such [  * 
] period; provided, however, that in case of a default of a payment obligation,
such notice will lapse without effect if Yakult cures such default within such
time.

 

(c)           Upon Yakult’s notice to Celsion that a Material Breach by Celsion
has occurred, the Parties will meet to discuss in good faith whether a plan to
remedy the Material Breach can be mutually agreed upon.  If the Parties fail to
so agree within [  *  ] after the date of such notice, Section 12.2.1(d) below
shall apply.

 

(d)           Subject to the terms hereof, upon the occurrence of any Material
Breach by Celsion after compliance with the provisions of Section 12.2.1(c),
Yakult may terminate this Agreement upon [  *  ] prior written notice, with such
termination to be effective upon the expiration of such [  *  ] period;
provided, however, that in case of a default of a payment obligation, such
notice will lapse without effect if Celsion cures such default within such time.

 

(e)           The provisions of Section 12.2.1(b) and 12.2.1(d) shall be stayed
during the pendancy of the matters (including, without limitation, the notice
and meeting processes) contemplated by this Section 12.2.1.

 

12.2.2     Termination as a Result of Insolvency.  This Agreement may be
terminated in its entirety at any time during the Term by either Party upon the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided, however, that in the
event of any involuntary bankruptcy or receivership proceeding, such right to
terminate shall

 

* Material has been omitted and filed separately with the Commission.

 

46

--------------------------------------------------------------------------------


 

only become effective if the Party consents to the involuntary bankruptcy or
receivership or such proceeding is not dismissed within [  *  ] after the filing
thereof.

 

12.2.3     Termination by Yakult.  [  *  ]

 

12.2.4     Termination for Failure to Achieve Minimum Sales Targets.  Celsion
shall have the right to terminate this Agreement, if Yakult fails to reach, for
[  *  ], any of the sales milestones set forth in the Commercialization Plan for
ThermoDox Products as determined by an independent expert that has substantial
experience developing sales forecasts (including drug pricing and marketing
policies) for multi-national pharmaceutical and/or biotechnology companies in
the market of the Territory, as selected by Yakult.

 

12.3        Change of Control.  This Agreement shall survive and remain in full
force and effect after the consummation of a Change of Control transaction
involving either Celsion or Yakult.

 

12.4        Termination of Duke Agreement  Upon any termination of the Duke
Agreement with respect to the Territory or in its entirety, the sublicense
granted by Celsion to Yakult under this Agreement shall be, as provided in
Article 2.02 of the Duke Agreement regarding survival of sublicenses,
automatically assigned to Duke University.  Duke University shall thereafter
receive all benefits of Celsion and be obligated to perform all covenants of
Celsion under this Agreement in the place and stead of Celsion, and Celsion
shall not retain any such rights and duties.  Yakult shall thereafter receive
all of its benefits and be obligated to perform all of its covenants under this
Agreement for the benefit of Duke University, and shall in no event incur,
merely as the result of the assignment of this Agreement to Duke University, any
obligation for any additional payments or royalties or any other financial
obligation not already provided for in this Agreement.

 

ARTICLE 13   EFFECTS OF TERMINATION

 

13.1        Effect of Termination by Celsion for Cause or by Yakult
Voluntarily.  Without limiting any other legal or equitable remedies that
Celsion may have and in addition to each Party’s rights and obligations under
Section 13.5, if Celsion terminates this Agreement in accordance with
Section 12.2, or if Yakult terminates this Agreement for convenience pursuant to
Section 12.2.3, then with respect to each applicable ThermoDox Product that was
contributed to the Collaboration by Celsion:

 

13.1.1         The licenses granted by Celsion to Yakult under this Agreement
shall immediately terminate;

 

13.1.2         Yakult shall, within [  *  ] after the termination, pay Celsion
all amounts due pursuant to this Agreement that accrued prior to the effective
date of termination;

 

13.1.3         Celsion may elect to have any Third Party agreements to which
Yakult is a party providing for Development, Commercialization or manufacturing
services assigned to Celsion, to the extent assignment is permitted by such
agreements and provided that Yakult is

 

* Material has been omitted and filed separately with the Commission.

 

47

--------------------------------------------------------------------------------


 

not required to pay any consideration or commence litigation in order to effect
an assignment of any such agreement to Celsion; and

 

13.1.4         Unless Celsion agrees otherwise, after the notice of termination
is given, Yakult shall continue its Development and/or Commercialization
activities in accordance with the applicable Development Plan or
Commercialization Plan until the effective date of such termination; provided,
however, that during such period the Parties will develop a transition plan in
order to facilitate the transfer of Development and Commercialization activities
from Yakult to Celsion thereafter.  The Parties shall carry out the transition
in accordance with Section 13.5.

 

13.2        Effect of Termination by Yakult for Cause.  Without limiting any
other legal or equitable remedies that Yakult may have, and in addition to each
Party’s rights and obligations under Section 13.5, if Yakult has the right to
terminate this Agreement under Section 12.2.1 then Yakult may elect to
(a) terminate this Agreement pursuant to Section 12.2.1, as applicable, or
(b) continue this Agreement by notice to Celsion; provided, however, that if
Yakult opts to continue this Agreement pursuant to subparagraph (b), then
(i) all documents and other materials that support all INDs and NDAs in the
Territory (if any) owned by Celsion for ThermoDox Products shall be immediately
transferred to Yakult and Yakult shall assume responsibility for all Clinical
Studies for the ThermoDox Products then under Development in the Territory,
(ii) Celsion’s rights and Yakult’s obligations under ARTICLE 3 shall terminate,
and (iii)  the Committee established pursuant to ARTICLE 2 shall be permanently
disbanded.

 

13.3        Effect of Termination for Insolvency.  If either Party terminates
the Agreement pursuant to Section 12.2.2, then (a) the Parties shall carry out
the transition in accordance with Section 13.5, (b) the terminating Party’s
rights and the non-terminating Party’s obligations under ARTICLE 3 shall
terminate, and (c) the Committee established pursuant to ARTICLE 2 shall be
permanently disbanded.

 

13.4        Effect of Termination for Failure to Meet Minimum Sales Targets. 
Upon termination pursuant to Section 12.2.4:

 

(a)           [  *  ], and

 

(b)           [  *  ].

 

13.5        Termination Assistance and Technology Transfer.  Prior to the
effective date of termination of this Agreement pursuant to Section 12.2.2,
12.2.3 and 12.2.4, the Parties shall agree upon a transition plan to minimize
any disruption to the Development or Commercialization of the ThermoDox
Products.  The transition plan shall include a mutually agreed-upon schedule for
transition activities.  The Discontinuing Party, which shall be Yakult if
terminated under Sections 12.1.2, 12.2.3 or 12.2.4, and the insolvent party if
terminated to subject to 12.2.2 (the “Discontinuing Party”), and the other Party
(the “Non-Discontinuing Party”) shall conduct transition activities pursuant to
the transition plan and Sections 13.5.1 through 13.5.4 below:

 

* Material has been omitted and filed separately with the Commission.

 

48

--------------------------------------------------------------------------------


 

13.5.1     Technology Transfer.  Consistent with the principle of avoiding
supply disruption and in accordance with the transition plan established
pursuant to Section 13.3, the Discontinuing Party shall promptly provide the
Non-Discontinuing Party with any then-existing documentation, technical
information and other Know-How, in the form and format in which such materials
are maintained by the Discontinuing Party in the ordinary course of its business
(provided that the Discontinuing Party shall use Commercially Reasonable Efforts
to provide such materials in a form and format useable by the Non-Discontinuing
Party), that are necessary for the manufacture and sale of ThermoDox Products. 
Such documentation, technical information and other Know-How shall include
without limitation:  (a) [  *  ], (b) [  *  ], (c) [  *  ], (d) [  *  ],
(e) [  *  ], and (f) [  *  ].  In addition, prior to the effective date of
termination, and for up to [  *  ] thereafter, the Discontinuing Party shall
make available to the Non-Discontinuing Party, the reasonable assistance of the
Discontinuing Party’s employees, and shall request that any external Third Party
manufacturers be available, to support the transfer of the manufacturing
technology to the Non-Discontinuing Party.  The Discontinuing Party shall use
commercially reasonable efforts to ensure that these personnel will cooperate
with the Non-Discontinuing Party in the implementation of the manufacturing
technology until such implementation has been completed successfully.

 

* Material has been omitted and filed separately with the Commission.

 

49

--------------------------------------------------------------------------------


 

13.5.2         Delivery of Collateral Materials.  As soon as reasonably
practicable after the effective date of termination of this Agreement for each
applicable ThermoDox Product, the Discontinuing Party shall provide to the
Non-Discontinuing Party or its designee the following materials, provided that
such materials shall be provided in the form and format in which such materials
are maintained by the Discontinuing Party in the ordinary course of business
(provided that the Discontinuing Party shall use commercially reasonable efforts
to provide such materials in a form and format useable by the Non-Discontinuing
Party), and such materials to the extent that they are related to such ThermoDox
Products as to which such termination relates, shall be provided to the
Non-Discontinuing Party such that the Non-Discontinuing Party will be in a
position to continue to research, Develop and Commercialize ThermoDox Products
anywhere in the world:

 

(a)           all data, information and materials (including source data and
source documents) that (i) was used for the preparation and/or filing of, or
otherwise supports, any NDA, IND or Phase IV Study, (ii) obtained during
Development, or (iii) is related to the applicable ThermoDox Products,
including, without limitation, all Regulatory Approvals and clinical trial
agreements (to the extent such agreements have not been cancelled, and are
assignable without the Discontinuing Party being required to pay any
consideration or commence litigation in order to effect an assignment of any
such agreement to the Non-Discontinuing Party);

 

(b)           all final pre-clinical and clinical study reports and clinical
study protocols in the Discontinuing Party’s possession or in the possession of
its Affiliates and permitted sublicensees;

 

(c)           all products and materials with trademarks and product logos, if
any, prepared for or actually used in commerce by the Discontinuing Party or its
Affiliates for the applicable ThermoDox Product; and

 

(d)           Commercialization Plans, to the extent relating to ThermoDox
Products (with information relating to other Yakult products redacted) and
Promotional Materials.

 

13.5.3         Assignment of Rights and Grant of Licenses.  Effective upon
termination of this Agreement:

 

(a)           the Discontinuing Party shall promptly assign to the
Non-Discontinuing Party, or a Non-Discontinuing Party Affiliate identified by
the Non-Discontinuing Party, all of Discontinuing Party’s right, title and
interest in and to the materials transferred by the Discontinuing Party pursuant
to Section 13.5.2, including the goodwill attendant to any trademarks or logos
relating to any ThermoDox Product, if the Discontinuing Party is Celsion, all of
Celsion’s right, title and interest in and to the material that are necessary
for the Development and Commercialization of any ThermoDox Product hereunder,
including without limitation the rights granted by Duke University to Celsion
under the License Agreement entered into on November 20, 1999 and amended
effective January 15,

 

50

--------------------------------------------------------------------------------


 

2003 and further amended effective June 20, 2007, to the extent the
Discontinuing Party Controls such materials;

 

(b)           If First Commercial Sale of a ThermoDox Product has occurred prior
to the effective date of such termination and such ThermoDox Product is being
Commercialized at the time of such termination and any of the Discontinuing
Party housemarks are being used on packaging or advertising and Promotional
Materials for such ThermoDox Product, Yakult and Celsion shall enter into a
customary transitional trademark license agreement in order to permit the
Non-Discontinuing Party to continue to use, ThermoDox Product packaging and
advertising and promotional materials bearing such Discontinuing Party
housemark; and

 

(c)           the Discontinuing Party grants to the Non-Discontinuing Party a
non-exclusive, irrevocable, perpetual, fully paid up, royalty free,
sublicenseable, transferable license under all Patent Rights and Know-How
Controlled by the Discontinuing Party and actually being used by the
Discontinuing Party at the time of termination in connection with the
Development or Commercialization of the ThermoDox Products that are subject to
termination, to make, have made, sell, offer to sell, import and use such
ThermoDox Products containing such ThermoDox Products in the Field in the
Territory and any other Collateral Materials relating to the ThermoDox Products
to which such termination relates, to the extent such Collateral Materials
cannot be assigned pursuant to Section 13.5.3(a).  The foregoing license shall
include the right to copy, create derivative works of, perform, publicly
display, use, and modify, Collateral Materials relating to such ThermoDox
Products.  For clarity, the foregoing license may not be exercised until the
applicable effective termination date of this Agreement. the Non-Discontinuing
Party shall be liable for any royalties or other payments due and owing by the
Discontinuing Party to a Third Party as a result of the Non-Discontinuing
Party’s exercise of the license granted in this Section 13.5.3(c).

 

13.5.4         Inventory.  Upon the applicable effective termination date, the
Discontinuing Party shall transfer to the Non-Discontinuing Party, [  *  ].  The
Non-Discontinuing Party shall have the right [  *  ].  For clarity, the
Non-Discontinuing Party shall have the right [  *  ].

 

13.6        Termination Due To Serious Safety Concern .  In the event either
Party has notified the other Party in writing that it has determined in good
faith that it is not advisable to continue Development or Commercialization of a
ThermoDox Products as a result of a serious safety issue regarding the use of
such ThermoDox Products pursuant to Section 8.5, then the Parties will promptly
wind-down and terminate all Development and Commercialization of the applicable
ThermoDox Products and all costs of such wind-down and termination will be
Development Costs or marketing expenses, as the case may be, to be borne as
otherwise set forth in this Agreement depending on the activity involved.
However, before deciding to wind down and terminate, if Yakult has a reasonable
belief of a sound scientific and medical basis as to the safety of the approved
dosage form and formulation of the ThermoDox Product in the Territory, then the
Parties shall enter into discussions about the advisability and terms of
continuing to market the ThermoDox Product in the Territory.

 

* Material has been omitted and filed separately with the Commission.

 

51

--------------------------------------------------------------------------------


 

13.7        Survival.  Termination, relinquishment or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of any Party prior to such termination,
relinquishment or expiration. Such termination, relinquishment or expiration
shall not relieve any Party from obligations which are expressly or by
implication intended to survive termination, relinquishment or expiration of
this Agreement and shall not affect or prejudice any provision of this Agreement
which is expressly or by implication provided to come into effect on, or
continue in effect after, such termination, relinquishment or expiration.

 

ARTICLE 14   MISCELLANEOUS

 

14.1        Relationship of the Parties.  Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other except as expressly provided in this Agreement.  Neither
Party shall have any responsibility for the hiring, termination or compensation
of the other Party’s employees or for any employee benefits of such employees. 
No employee or representative of a Party shall have any authority to bind or
obligate the other Party to this Agreement for any sum or in any manner
whatsoever, or to create or impose any contractual or other liability on the
other Party without said Party’s approval.  For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, each
Party’s legal relationship under this Agreement to the other Party shall be that
of independent contractor.  This Agreement is not a partnership agreement and
nothing in this Agreement shall be construed to establish a relationship of
co-partners or joint venturers between the Parties.

 

14.2        Further Assurances.  Each Party hereby agrees to execute,
acknowledge and/or deliver such further instruments, and to do all other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

14.3        Force Majeure.  Neither Party shall be liable to the other Party for
any direct, indirect, consequential, incidental, special, punitive, exemplary or
other damages arising out of or relating to the suspension or termination of any
of its obligations or duties under this Agreement by reason of the occurrence of
a Force Majeure Event (a “Force Majeure Event”), provided such Party complies
with its obligations under this Section 14.3.

 

(a)           A Force Majeure Event is an event that is unforeseen and beyond
the reasonable control of a Party or its Affiliates, and not due to the
malfeasance of the Party or its Affiliates, that could not reasonably have been
avoided by the exercise of due care and prevents the Party from performing its
obligations under this Agreement, including, but not limited to, injunction,
fire, accident, labor difficulty, strike, riot, civil commotion, act of God,
inability to obtain raw materials, or delay or errors by shipping companies (not
occasioned by negligence of the Party).

 

52

--------------------------------------------------------------------------------


 

(b)           A Force Majeure Event that materially interferes with the ability
of a Party to perform its obligations or duties under this Agreement shall not
excuse such Party from the performance of its obligations or duties, but shall
merely suspend such performance during the continuation of the event.  The
affected Party shall promptly notify the other Party of the occurrence and
particulars, and shall provide the other Party with its best estimate of the
duration of the Force Majeure Event.  The Party so affected shall use
Commercially Reasonable Efforts to avoid or remove such causes of nonperformance
as soon as is reasonably practicable.  Upon termination of the Force Majeure
Event, the performance of any suspended obligation or duty shall promptly
recommence.

 

14.4        Governing Law.  This Agreement shall be construed, and the
respective rights of the Parties determined, according to the substantive law of
the State of New York, notwithstanding the provisions governing conflict of laws
under New York law to the contrary, except matters of intellectual property law
which shall be determined in accordance with the intellectual property laws
applicable to the intellectual property in question.

 

14.5        Arbitration.

 

(a)           With the exception of those matters referred for decision making
under Section 2.14.4 and under Section 5.14 for resolution by independent
accountants, in the event of any dispute arising out of or relating to this
Agreement, the Parties shall first attempt to resolve such dispute through
good-faith negotiations. Such negotiations shall not extend for a period of more
than [  *  ] following notification of such dispute to the other Party.

 

(b)           Either Party may refer any such dispute to the Parties’ respective
Chief Executive Officers or Managing Director, who shall confer on the
resolution of the issue.  Any final decision mutually agreed to by such officers
shall be conclusive and binding on the Parties.  If such officers are not able
to agree on a resolution within [  *  ] after such issue was first referred to
them, either Party may, by written notice to the other Party, elect to initiate
arbitration pursuant to Section 14.5 (c).

 

(c)           Any arbitration under this Section 14.5 shall be administered by
the American Arbitration Association under its Commercial Arbitration Rules then
in effect (the “Arbitration Rules”) and as otherwise described in this
Section 14.5(c).  The arbitration shall take place at a location to be agreed by
the Parties; provided, however, that in the event that the Parties are unable to
agree on a location for an arbitration under this Agreement within [  *  ] of
the demand therefore, such arbitration shall be held in New York, New York.

 

(i)            Full Arbitration.  Unless Section 14.5(c)(ii) is invoked for an
expedited arbitration, the following procedures apply:

 

(1)           The Parties shall appoint an arbitrator by mutual agreement.  If
the Parties cannot agree on the appointment of an arbitrator within [  *  ] of
the demand for arbitration, an arbitrator shall be appointed in accordance with
the Arbitration Rules.

 

* Material has been omitted and filed separately with the Commission.

 

53

--------------------------------------------------------------------------------


 

(2)           Either Party may apply to the arbitrator for interim injunctive
relief until the arbitration decision is rendered or the matter is otherwise
resolved.  Either Party also may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending
resolution of the arbitration matter pursuant to this Section 14.5(c)(i).  The
arbitrator shall have the authority to grant any equitable and legal remedies
that would be available in any judicial proceeding instituted to resolve the
dispute submitted to arbitration; provided, however, that the arbitrator shall
not have the power to alter, amend, or otherwise affect the terms or provisions
of this Agreement.  Judgment upon any award rendered pursuant to this
Section may be entered by any court having jurisdiction over the Parties’ other
assets.

 

(3)           Each Party shall bear its own costs and expenses and attorneys’
fees, and the Party that does not prevail in the arbitration proceeding shall
pay the arbitrator’s fees and any administrative fees of arbitration.

 

(4)           Except to the extent necessary to confirm an award or decision or
as may be required by applicable Law, neither Party may, and the Parties shall
instruct the arbitrator not to, disclose the existence, content, or results of
an arbitration without the prior written consent of both Parties. In no event
shall an arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the arbitration matter would be barred by the
applicable New York statute of limitations.

 

(5)           The Parties hereby agree that any payment to be made by a Party
pursuant to a decision of the arbitrator shall be made in United States Dollars,
free of any tax or other deduction.  The Parties further agree that the decision
of the arbitrator shall be the sole, exclusive and binding remedy between them
regarding determination of the arbitration matters presented and the Parties
hereby waive the right to contest the award in any court or other forum.

 

(ii)           Expedited Arbitration.  Any dispute may be referred by either
Party for expedited arbitration, in which case the procedures set forth in
Section 14.5(a) shall apply, except as follows:

 

(1)           A single, independent, conflict-free arbitrator shall be
appointed, who shall have sufficient background, expertise, and experience to
resolve the dispute (“the Expert”);

 

(2)           Each Party shall submit a written summary of such Party’s position
to the Expert within [  *  ] of the selection of the Expert.  Within [  *  ]
after receipt of such summaries by the Expert, the Expert shall make a
determination that the Expert considers the most fair and reasonable to the
Parties, and shall provide the Parties with a written statement setting forth
the basis of the determination.

 

(iii)  Binding Arbitration.  All arbitration decisions and outcomes to resolve
disputes are binding to both Parties and will serve as the final decision.

 

14.6        (Intentionally Deleted)

 

* Material has been omitted and filed separately with the Commission.

 

54

--------------------------------------------------------------------------------


 

14.7        Assignment.  This Agreement, and any rights or obligations of either
Party hereunder, may not be assigned by either Party without the prior consent
of the other Party; provided, however, that either Party may assign this
Agreement, in whole or in part, to any of its Affiliates if such Party remains
secondarily liable for performance of this Agreement; and provided further that
either Party may assign this Agreement to a successor to all or substantially
all of the assets of such Party whether by merger, sale of stock, sale of assets
or other similar transaction.  This Agreement shall be binding upon and, subject
to the terms of the foregoing sentence, inure to the benefit of the Parties
hereto, and their permitted successors, legal representatives and assigns,
including without limitation, any successor of a Party as a result of a Change
of Control transaction involving such Party.

 

14.8        Notices.  All demands, notices, consents, approvals, reports,
requests and other communications hereunder must be in writing and will be
deemed to have been duly given only if mailed by express delivery service (which
notice shall be effective five (5) Business Days after such mailing) to the
Parties at the following addresses:

 

Celsion Corporation:

 

Celsion Corporation

10220 Old Columbia Road

Suite L

Columbia, MD 21046

Attn:  Michael H. Tardugno, President

 

With a copy to:

 

Venable LLP

750 E. Pratt Street

Suite 900

Baltimore, Maryland  21202

Attn:  Michael J. Baader, Esquire

 

Yakult:

 

Yakult Honsha Co., Ltd.

6 F Ginza-Kobiki Bldg., 16-21,

Ginza 7-Chome, Chuo-ku, Tokyo, Japan

Attn: [  *  ], Head of the Pharmaceutical Division

 

With a copy to:

 

Yakult Honsha Co., Ltd.

6 F Ginza-Kobiki Bldg., 16-21,

Ginza 7-Chome, Chuo-ku, Tokyo, Japan

Attn: General Manager, Pharmaceutical Department

 

* Material has been omitted and filed separately with the Commission.

 

55

--------------------------------------------------------------------------------

 

or to such other address as the addressee shall have last furnished in writing
in accordance with this provision to the addressor.

 

14.9                        Severability.  In the event of the invalidity of any
provisions of this Agreement, the Parties agree that such invalidity shall not
affect the validity of the remaining provisions of this Agreement.  The Parties
will replace an invalid provision with valid provisions which most closely
approximate the purpose and economic effect of the invalid provision. In the
event that the terms and conditions of this Agreement are materially altered as
a result of the preceding sentences, the Parties shall renegotiate the terms and
conditions of this Agreement in order to resolve any inequities.  Nothing in
this Agreement shall be interpreted so as to require either Party to violate any
applicable Laws, rules or regulations.

 

14.10                 Headings.  The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

 

14.11                 Waiver.  Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition.  No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  Except as
expressly set forth in this Agreement, all rights and remedies available to a
Party, whether under this Agreement or afforded by Law or otherwise, will be
cumulative and not in the alternative to any other rights or remedies that may
be available to such Party.

 

14.12                 Entire Agreement.  This Agreement (including the exhibits
and schedules hereto) constitutes the entire agreement between the Parties
hereto with respect to the within subject matter and supersedes all previous
agreements and understandings between the Parties, whether written or oral,
including the terms of binding agreement between Yakult and Celsion for
Development and marketing of ThermoDox Product in Japan, dated August 13, 2008. 
This Agreement may be altered, amended or changed only by a writing making
specific reference to this Agreement and signed by duly authorized
representatives of Celsion and Yakult.

 

14.13                 No License.  Nothing in this Agreement shall be deemed to
constitute the grant of any license or other right to either Party, to or in
respect of any ThermoDox Product, patent, trademark, Confidential Information,
trade secret or other data or any other intellectual property of the other
Party, except as expressly set forth herein.

 

14.14                 No Third Party Beneficiaries.  None of the provisions of
this Agreement shall be for the benefit of or enforceable by any Third Party,
including without limitation any creditor of either Party hereto.  No such Third
Party shall obtain any right under any provision of this Agreement or shall by
reasons of any such provision make any Claim in respect of any debt, liability
or obligation (or otherwise) against either Party hereto.

 

14.15                 Counterparts.  This Agreement may be executed in two or
more counterparts or facsimile versions (to be promptly followed by original
signatures), each of which, when

 

56

--------------------------------------------------------------------------------


 

executed, shall be deemed to be an original and all of which together shall
constitute one and the same document.

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Celsion and Yakult, by their duly authorized officers, have
executed this Agreement as of the Effective Date.

 

Celsion Corporation

 

 

Yakult Honsha Co., Ltd.

 

 

 

 

 

 

 

 

By:

/s/ Michael H. Tardugno

 

By:

/s/ Sumiya Hori

Name:

Michael H. Tardugno

 

 

Name: Sumiya Hori

Title:

President & CEO

 

 

Title:   President

 

58

--------------------------------------------------------------------------------


 

SCHEDULE 1.53

 

Hepatocellular Carcinoma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59

--------------------------------------------------------------------------------


 

SCHEDULE 2.3.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

--------------------------------------------------------------------------------


 

SCHEDULE 2.8.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

SCHEDULE 9.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62

--------------------------------------------------------------------------------
